 In theMatter of GROWER-SHIPPER VEGETABLEASSOCIATION OF CENTRALCALIFORNIAandFRUIT AND VEGETABLE WORKERS' UNION OF CALI-FORNIA,No. 18211In the Matterof F. V. BIRBECKandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In the Matter of BRUCE CHURCH COMPANYandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In theMatterof0. 0.EATONandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA,No. 18211III theMatter ofFARLEY FRUIT COMPANYandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In the Matter of H. P.GARIN COMPANYandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA,No.18211IntheMatterof E. E.HARDENPACKINGCOMPANYandFRUIT ANDVEGETABLEWORKERS' UNION OF CALIFORNIA,No. 18211IntheMatter ofHOLME&SEIFERTandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA,No. 18211In the Matter ofIOE-KISTPACKING COMPANYandFRUIT AND VEG-ETABLEWORKERS'UNION OF CALIFORNIA, No. 18211Ill the Matter of M. L. KALICH & COMPANYandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In the MatterofJ.G.MARINOVICHamtsFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA,No. 18211IntheMatter of S. RIANDAPACKINGCOMPANYandFRUIT ANDVEGETABLE WORKERS'UNION OF CALIFORNIA,No.18211In theMatterofJ.A. SIMMONS,INC.andFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In the Matter ofE. H. SPIEGLandFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No. 18211In the Matter of D. A. STORM,INC.andFRUITAND VEGETABLEWORKERS'UNION OF CALIFORNIA, No.18211In the Matter of WATSONVILLEEXCHANGE,INC.andFRUIT ANDVEGETABLE WORKERS'UNION OF CALIFORNIA, No. 1821115 N.L. R. B., No. 39.322 GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF.323In the MatterofA. ARENA&COMPANY,LTD.andFRUIT ANDVEGETABLE WORKFAS' UNION OF CALIFORNIA,No.18211In the Matterof FARMERS PRODUCE COMPANY,INC.andFRUIT ANDVEGETABLE WORKERS' UNION OF CALIFORNIA,No.18211In the Matter of S. A.GERRARD COMPANYandFRUIT AND VEGETABLEWORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of W. B.GRAINGER PACKING COMPANYandFRUIT ANDVEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of MAJORDISTRIBUTING COMPANYandFRUIT ANDVEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211In the Matter Of MERRILL PACKING COMPANY,INC., LTD.andFRUITAND VEGETABLE WORKERS' UNION OF CALIFORNIA,No. 18211In the Matter ofK.R. NUTTING COMPANYandFRUIT AND VEGETABLEWORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of SALINAS VALLEY VEGETABLE EXCHANGEandFRUITAND VEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211In the Matter Of SALINAS LETTUCE COMPANYandFRUIT ANDVEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of SEARS BROS. & COMPANYandFRUIT AND VEGETABLEWORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of THE LESTER STIRLING COMPANYandFRUIT ANDVEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211In the Matter of PETER A.STOLICH,INC.andFRUIT AND VEGETABLEWORKERS'UNION OF CALIFORNIA, No.18211In the Matter of W. R.VAN Noy,INC.andFRUIT AND VEGETABLEWORKERS' UNION OF CALIFORNIA,No. 18211In the MatterofW. & S. PACKING COMPANYandFRUIT ANDVEGETABLEWORKERS' UNION OF CALIFORNIA,No.18211In the Matter of WESTERN GROWERS PROTECTIVE ASSOCIATIONandFRUIT AND VEGETABLE WORKERS' UNION OF CALIFORNIA, No. 18211Cases Nos. C 178, C-178a to C-178n, inclusive, C -178p to C-178z,inclusive, and C-178aa to C-178ee, inclusive, respectively.DecidedSeptember 15,1939Lettuce Packing Industry-Employee:agricultural laborer;individuals em-ployed in packing of lettuce in Salinas-Watsonville District,California, notemployed as agriculturallaborers-Employer:employers'association as-Labor Organization:union successorship after date of alleged unfair labor 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices;territorial jurisdiction of successorunion thoughsmaller than that oforiginal union held not to affect successorshipin the territoryincluded byboth-Unit Appropriatefor Collective Bargaining:shed workersemployed inlettuce packingin Salinas-Watsonville District by each ofrespondent firms ; no.controversy asto-Representatives:proof of choice :stipulated-Collective Bar-gaining:submission of proposal,afterprotractednegotiation on basis ofexclusiverepresentation,restrictingrecognition of representation by union to.itsmembers only, respondentsordered tobargainwithsuccessor union, butorder limitedto those respondents whose employees are confined to area inwhich the successorshipiseffective-Interference,Restraint,and Coercion.appeal,duringnegotiations, over headsof bargainingcommittee to unionmembers urgingselection of new representatives ; attempt toimpose individualemploymentcontractsduring course of negotiations with bargainingcommittee;organization,by employers'association,of a suppliers'boycott designed topunish an employerfor acceding to union contract ;espionage upon unionactivitiesby detectivesretainedby employers'association;police brutalityduring strikenot attributabletoemployers-Discrimination:institution, by em-ployers' associationof centralhiring and card system designed to precludeemploymentof activeunion members and leaders;victims orderedreinstatedwith back pay ; order directed to employers'associationand allrespondentmembers whetheremployersof the victims ornot-Strike:causedby unfairlabor practices;strikers ordered to be offeredreinstatement-Complaint: dis-missed as totwo respondents unconnected with unfairlabor practices and asto one inreceivership;dissolutionof corporate respondent held no ground fordismissal.Mr. Bertram EdisesandMr. A. N. Somers,for the Board.Mr. George Naus,of San Francisco, Calif., for Grower-ShipperVegetable Association of Central California, Bruce Church Company,Farley Fruit Company, E. E. Harden Packing Company, S. RiandaPacking Company, D. A. Storm, Inc., K. R. Nutting Company,SalinasValley Vegetable Exchange, W. R. Van Noy, Inc., W. B.Grainger Packing Company, Holme & Seifert, Ice-Kist PackingCompany, W. & S. Packing Company, Farmers Produce Company,Inc.,Major Distributing Company, Salinas'Lettuce Company, Peter A.Stolich, Inc., F. V. Birbeck, 0. 0. Eaton, M. L. Kalich & Company,Watsonville Exchange, Inc., Sears Bros. & Company, The LesterStirling Company, and J. G. Marinovich.Mr. Sidney L. Church,of Salinas, Calif., for Grower-ShipperVegetable Association of Central California, Bruce Church Company,Farley Fruit Company, E. E. Harden Packing Company,S.RiandaPacking Company, D. A. Storm, Inc., A. Arena & Company, Ltd.,K. R. Nutting Company, Salinas Valley Vegetable Exchange, W. R.Van Noy, Inc., W. B. Grainger Packing Company, Holme & Seifert,Ice-Kist Packing Company, W. & S. Packing Company, Major Dis-tributing Company, Salinas Lettuce Company, and Peter A. Stolich,Inc.Mr. Leo T. McMahon,of Santa Barbara, Calif., for Western Grow-ers Protective Association and A. Arena & Company, Ltd. GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 325Mr. J. T. Harrington,of Salinas, Calif., for E. H. Spiegl.Mr. H. I. Noland,of Salinas, Calif., forW. B. Grainger PackingCompany, Holme & Seifert, Ice-Kist Packing Company and W. & S.Packing Company.Mr.W. C. Theile,of Salinas, Calif., for The Lester StirlingCompany and S. A. Gerrard Company.Mr. E. G. Thomas,of Salinas, Calif., for Farmers Produce Com-pany, Inc., Major Distributing Company, Salinas Lettuce Company,and Peter A. Stolich, Inc.Mr. Richard Gladstein,of San Francisco, Calif., for Fruit andVegetable Workers' Union of California, No. 18211, and United Can-nery, Agricultural, Packing and Allied Workers ofAmerica, Local 18.Mr. Alexander B. Hawes,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 13, 1936, Fruit and Vegetable Workers' Union ofCalifornia, No. 18211, herein called the Union, filed with the RegionalDirector for the Twentieth Region (San Francisco, California)charges that Grower-Shipper Vegetable Association of Central Cali-fornia,Salinas,California, herein called the Association or theGrower-Shipper Association, and various members thereof, all re-spondents herein, had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On January 8, 1937,supplementary charges were filed by the Union -against the samerespondents.On February 27, 1937, similar charges were filed bythe Union against additional members of the Association and againstWestern Growers' Protective Association, Los Angeles, California.On March 10, 1937, the National Labor Relations Board, hereincalled the Board, issued, by the Regional Director, separate com-plaints against each of the persons named in the charges, allegingthat each had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the Act. On March 15, 1937, theBoard issued an amended and consolidated complaint -against thesame persons, respondents herein.On March 16, 1937, the Board,pursuant to Article II, Section 37 (b), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered thecases against all the respondents to be consolidated.199549-39-vol. 15-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 22 and 31, respectively, E. H. Spiegl and Western Grow-ers'Protective Association filed answers to the amended and consoli-dated complaint.The answer of Western Growers' Protective As-sociation denied the allegations of unfair labor practices and, as aseparate defense, denied the jurisdiction of the Board and allegedthat the Act was unconstitutional on various grounds.The answerof E. H. Spiegl denied the allegations of unfair labor practices,denied that he was a member of the Grower-Shipper Association orhad authorized it to act for him, insisted that his operations wereentirely intrastate, and denied the jurisdiction of the Board on var-ious grounds.On April 9, 1937, the Grower-Shipper Association andthe remaining respondents, except H. P. Garin Company, filed identi-calmotions to dismiss the proceedings and answers to the amendedand consolidated complaint.These answers denied all of the allega-tions of unfair labor practices, and most of the other allegations,and raised as defenses the alleged lack of jurisdiction of the Boardand unconstitutionality of the Act.These latter grounds were alsourged as the basis of the.motions to dismiss.Like the answers ofWestern Growers' Protective Association and E. H. Spiegl, the mo-tions to dismiss and answers also raised the point that the workersinvolved were "agricultural laborers" and therefore excluded fromthe operation of the Act by the definition of "employee" in Section2 (3).The answers also alleged that Merrill Packing Company,Inc., Ltd. and Peter A. Stolich, Inc., had taken proceedings for thepurpose of dissolution and that J. A. Simmons, Inc., had filed a peti-tion for relief under the Bankruptcy Act.' In the case of H. P.Garin Company, H. P. Garin, as Receiver of the assets of the com-pany, filed a special appearance and motion to dismiss on the groundthat the Federal district court, by which he had been appointedReceiver, had exclusive jurisdiction.Pursuant to a notice of postponement of hearing duly served uponthe parties under date of March 18, 1937, a hearing was held atSalinas, California, from April 12 to May 18, 1937, inclusive, beforeCharles N. Feidelson, the Trial Examiner duly designated by theBoard.. The Board, the Union, and all the respondents named inthe complaint except H. P. Garin Company, Merrill Packing Com-pany, Inc., Ltd., and J. A. Simmons, Inc., were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.1Most of the answers alleged also that the business and property of S. A.GerrardCompany were in the possession and management of a Federal district court receiver,but the answer of S. A. Gerrard Company itself omitted any such allegation.Wetherefore do not consider it. GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 327At the hearing counsel for Grower-Shipper Association, on itsbehalf and on behalf of the other respondents, renewed the motion todismiss previously filed.Counsel for Western Growers' ProtectiveAssociation also moved for dismissal of the proceedings as against it,on the additional ground that Western Growers' Protective As-sociation was not alleged to be an "employer," that there was animproper joinder of causes of action against the respondents, andthat there was a fatal variance between the charges filed and theallegations of the complaint.The Trial Examiner denied themotions in so far as they were based upon the ground of uncon-stitutionality and reserved ruling on the motions in so far as theywere based upon other ' grounds.Counsel for the Grower-ShipperAssociation moved to strike out certain paragraphs of the complaint.This motion was denied by the Trial Examiner. Counsel for theGrower-Shipper Association also moved for an order to amend thecomplaint to state the specific affirmative relief sought.This motionwas denied by the Trial Examiner.At the conclusion of the testi-mony in support of the complaint, and again at the conclusion of thehearing,counselforWesternGrowers'ProtectiveAssociationrenewed his motion to dismiss the complaint so far as that respondentwas concerned, adding as a ground that the evidence was insufficientto show its responsibility for the unfair labor practices alleged.Atthe close of the hearing counsel for other respondents also renewedmotions to dismiss previously made and in addition moved to dismisson the ground of lack of evidence to sustain the complaint.Rulingwas reserved on these motions by the Trial Examiner.During thecourse of the hearing the Trial Examiner made various rulings onobjections to the admission of evidence and on motions other thanthose mentioned above.On May 29, 1937, pursuant to Article II, Section 37, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,the Board issued its order transferring the proceeding to itself.On July 30, 1937, counsel previously appearing for the Union fileda petition in the name of Fruit and Vegetable Workers' Union ofCalifornia, "heretofore known as Fruit and Vegetable Workers ofCalifornia, No. 18211," alleging that the membership of the Unionhad voted to affiliate with the Committee for Industrial Organiza-tion, that about July 8, 1937, the charter of the Union had beenrevoked by the American Federation of Labor, and that Fruit andVegetableWorkers' Union of California was the successor to theUnion.The petition asked that it be made a part of the record, thatFruit and Vegetable Workers' Union of California be substituted asthe charging party in these cases, and that the petitioner be treatedthereafter as the sole successor to the Union.Copies of this petitionwere served upon counsel for the respondents on July 31. 1937.On 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 30 the Board issued, pursuant to Article II, Section 38 (c),of National Labor Relations Board Rules and Regulations-Series 1,as amended, a notice of reopening of the record for the purpose ofreceiving further evidence, giving notice of a further hearing to beheld on September 10, 1937.The purpose of such further hearingwas stated to be limited to receiving evidence as to the change ofname and affiliation of the charging party in the proceeding.Copiesof this notice were served upon counsel for the parties.Pursuant to notice, a hearing was held on September 10, 1937, inSan Francisco, California, before Clifford O'Brien, the Trial Exam-iner duly designated by the Board.The Board, the petitioner, andthe respondents, except H. P. Garin Company and E. H. Spiegl,.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,.and to introduce evidence bearing on the issue stated in the notice ofreopening was afforded all parties.During the course of the hear-ing the Trial Examiner made several rulings on objections to theadmission of evidence.At the close of this hearing the motions madeby counsel for the respondents at the close of the first hearing were-renewed.The Board has reviewed the rulings of the Trial Examiners onmotions and on objections to the introduction of evidence both at the,first hearing and at the hearing on the reopening of the record andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.The motion of H. P. Garin to dismiss the complaintas againsf H. P. Garin Company is granted. The motion of West-ern Growers' Protective Association that the complaint be dismissedas against it, on the ground that the evidence was insufficient to showitsresponsibility for the unfair labor practices alleged, is alsogranted.The other motions which were made at the first hearingand renewed at the second, and on which the Trial Examiner madeno ruling, are hereby denied.On June 16, 1938, the Board, acting pursuant to Section 10 (b) ofthe Act, and Article II, Section 7, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued an amendmentto the amended and consolidated complaint for the purpose of con-forming the complaint to the proof adduced at the hearing. Copie&of this amendment were served upon counsel for all parties, togetherwith a notice that the parties had 10 days from receipt of the noticein which to file an answer to the amendment. Notice was also giventhat a request for a hearing might be submitted with the answer, andthat in any event application for oral argument or permission to filebriefs might be made within 10 days from receipt of the notice.Noapplication for oral argument or for permission to file briefs was GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 329filed by any of the parties.An .answer to the amendment, filed onbehalf of all respondents, including J. A. Simmons, Inc., MerrillPacking Company, Inc., Ltd., and Peter A. Stolich, Inc., but except-ing H. P. Garin Company, E. H. Spiegl, A. Arena & Company, Ltd.,and Western Growers' Protective Association, admitted certain alle-gations of the amendment and denied others, and in addition,allegedthat the Board was without jurisdiction to issue the amendment be-cause it contained no notice of a hearing and that certainallega-tions of the amendment relating to events occurring after the date ofthe original complaint were not the proper subject matter of theamended complaint.Answers filed on behalf of A. Arena & Com-pany, Ltd., and Western Growers' Protective Association denied allthe allegations of the amendment, alleged that the amendment wasvoid because no opportunity had been given to opposeits issuance,and prayed that it be stricken.These prayers are hereby denied.No answer was filed on behalf of H. P. Garin Company or E. H.Spiegl.On July 14, 1939, pursuant to Article II, Section 37, of NationalLabor Relations Board Rules and Regulations-Series 2, the Boardissued an order directing that no Trial Examiner's Intermediate Re-port should be issued in the proceeding but directingthe issuance ofProposed Findings of Fact, Proposed Conclusions of Law, and aProposed Order.At the same time it granted the parties the right,within 20 days from the receipt of the Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, to file exceptions,to request oral argument before the Board, and to request permis-sion to file a brief with the Board. Copies of this Order were servedupon all parties.On July 14, 1939, pursuant to Article II, Section37 (c), of said Rules and Regulations, the Board issued ProposedFindings of Fact, Proposed Conclusions of Law,, and a Proposed .Order, copies of which were served upon all parties. The respondent,Peter A. Stolich, Inc., thereafter filed exceptions to a statement inthe Proposed Findings that no evidence had been submitted sup-porting the allegation. that that respondent had been dissolved, andto the failure of. the Proposed Order to dismiss the proceeding asto said respondent on the ground that it had beendissolved on June16, 1937.Said respondent also filed a request for oral argumentand permission to file a brief' in support of such exceptions. Inview of the modifications of the findings which have been made as aresult of these exceptions, no oral argument nor brief in supportthereof appears necessary and the request is therefore hereby denied.No other exceptions, requests for oral argument before the Board,nor requestsfor permission to file briefs with the Board were filedby any of the parties. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSAmong the respondents the following are corporations organizedand existing under the laws of the State of California : Farley FruitCompany, H. P. Garin Company (both of San Francisco, Califor-nia) ; A. Arena & Company, Ltd., Farmers Produce Company, Inc.(both of Los Angeles, California) ; Watsonville Exchange, Inc. (ofSanta Cruz County, California) ; Ice-Kist Packing Company, J. A.Simmons, Inc., D. A. Storm, Inc., W. B. Grainger Packing Company,Major Distributing Company, The Lester Stirling Company, PeterA. Stolich, Inc., W. R. Van Noy, Inc. (all of Monterey County, Cali-fornia).The respondent S. A. Gerrard Company is a corporation organ-ized and existing under the laws of the State of Ohio, but qualifiedto do business in the State of California.The respondents F. V.Birbeck, Bruce Church Company, O. O. Eaton, E. E. Harden Pack-ing Company, Holme & Seifert, S. Rianda Packing Company, E. H.Spiegl, K. R. Nutting Company, Salinas Valley Vegetable Exchange,Salinas Lettuce Company, Sears Bros. & Company, and W. & S.Packing Company, are individuals or partnerships engaged in busi-ness in the county of Monterey, State of California. The re-spondentsM. L. Kalich & Company and J. G. Marinovich areindividuals or partnerships engaged in business in the State ofCalifornia, but not in the county of Monterey.The Grower-Shipper Association is a non-profit corporation or-ganized and existing under the laws of the State of California, hav-ing its principal office at Salinas, California. It is an associationof grower-shippers and handlers of lettuce and other vegetables inthe counties of Monterey, Santa Cruz, and San Benito, California,making up what is known as the Salinas-Watsonville district.West-ern Growers' Protective Association is a non-profit corporationorganized and existing under the laws of the State of California,having its principal office at Los Angeles, California. It is an asso-ciation of growers, shippers, distributors, and handlers of vegetablesin California and Arizona.All the respondents in this case, aside from the Grower-ShipperAssociation andWestern Growers' Protective Association, are en-gaged in the packing and shipping of lettuce in the Salinas-Watson-Ville district.All except five were members of the Grower-ShipperAssociation 2 in the summer of 1936.2The respondent firms which were not members of the Grower-Shipper Association are :E.H. Spiegl,WatsonvilleExchange,Inc.,S.A.GerrardCompany, Salinas ValleyVegetable Exchange,and Peter A. Stolicb, Inc. GROWER-SHIPPi;R VEGETABLE ASSOCIATION OF CENTRAL CALIF. 331At the height of the season approximately 3,000 workers are em-ployed in the Salinas-Watsonville packing sheds.However, duringthe season, which lasts from approximately April 1 to December 1,the amount of employment fluctuates radically.The amount ofemployment at any particular shed varies from time to time and, asa consequence, a large proportion of the workers are forced to movefrom shed to shed in quest of employment.Only it relatively fewretain work with the same shed throughout the entire season. Inthe off season from December to March many of the workers migrateto the Imperial Valley in southern California and to southern Ari-zona, which enjoy a short lettuce season during these months.The Salinas-Watsonville district is the chief source of lettuceshipped in carlots in the United States.During its season, over75-per cent of all carlot shipments of Jettuce in the United Statesoriginate there.For the year 1936 the Salinas-Watsonville districtshipped 25,857 carlots out of a total of 49,878 carlots shipped in theentireUnited States.Practically all of these shipments are madeto points outside of the State of California.A carlot comprisesapproximately 300 crates.During the fall of 1936, the average valueof a carlot was $600 f. o. b. Salinas.A report compiled by theUnited States and California Departments of Agriculture,3 showsthat in the year 1936, Salinas-Watsonville lettuce was distributed incarlots to 290 cities in 46 States, the District of Columbia, andCanada.Out of a total of 25,855 carlots accounted for, only 79were billed to points within the State of California.The recorddoes not give figures as to the shipments of the particular firmsnamed as respondents in this case, but it does show that large.quan-tities of lettuce packed by each one of them are shipped to all parts.of the United States.The extremely perishable nature of lettuce, after it is picked,requires that the packing, icing, and shipping proceed withoutinterruption.The process has been so organized that ordinarilylettuce is moving out in refrigerator cars at latest by the evening ofthe day on which it is picked.From the fields the lettuce is brought.to the sheds either in field crates or in trailers.At the sheds it iscleaned, trimmed, graded, and packed in crates with paper and ice.The crates are then loaded on refrigerator cars standing on sidingsby the sheds, the cars are iced, and the doors sealed.Actually it isnot usually more than 3 or 4 hours from the receiving of the lettuceat the packing sheds to its shipment.While there is some latitude in the period in which lettuce canbe picked, it cannot be left unpicked more than 3 or 4 weeks after-ripening.Thus a labor dispute interrupting the packing operations-8L. T. Kirby,Marketing Salinas-Watsonville Lettuce, Summary of 1936 Season, Fed-eral-State Market News Service(March 1937),pp. 15-17. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondents would not only interrupt the flow of lettuce fromfields tomarkets while the dispute was in progress, but would,if it lasted an appreciable period, permanently decrease the amountof lettuce available for the season..The strike which began on September 4, and lasted until Novem-ber 2, 1936, as discussed below, had both of these effects.During themonth of August, shipments out of the Salinas-Watsonville districthad averaged about 108 carloads a day.During the week precedingthe strike the daily average had reached the figure of 134 carloads.After the strike began, a few carloads of accumulated lettuce movedout, and then all shipments ceased.Shipments began again on Sep-tember 15, when operations were resumed with strikebreakers, butdid not reach a normal figure until September 22.The daily averagefor the month was 61 carload S.4The result of this interruption was that a certain amount of thelettuce crop was permanently lost, although exact figures are notavailable.sAll of the firms named as respondents have trade-marks registeredin the United States Patent Office on the basis of statements thatsuch trade-marks have been used by them in interstate commerce.Many of the respondents have joined in a national advertising cam-paign involving the use of radio, newspaper advertisements, anddealers' service in such cities as New York, Chicago, Pittsburgh, andDes Moines.This campaign has been carried on through the West-ern Growers' Protective Association, and it was estimated at thetime. of the hearing that as much as $150,000 might be spent by it in1937 in advertising lettuce and other crops raised both in Californiaand Arizona.II.APPLICATION OF THE ACT TO PACKINO-SI1;Et)EMPLOYEESIn determining, for the purposes of this case, whether the packing-shed workers employed by the respondent firms are "agriculturallaborers," as that term is used in Section '2 (3) of the Act,' andtherefore excluded from the operation of the Act, we follow a defi-nition contained in United States Treasury Department Regulation90, Article 601 (1), published March 13, 1936.7This latter definitionof the term "agricultural labor," as used in the Social Security Act,49 Stat. 620, Section 811 (b), provides that the term... includes all services performed-op. cit. suprafootnote 3.5Truck Crop Notes No.248,Oct. 1, 1936,published by U. S. and California Depart-ments of Agriculture.Section 2(3)."The term`employee' shall...not include any individual employedas an agricultural laborer . . ,7 Cf.Matterof American Fruit Growers,Inc., et al.andFruit h Vegetable WorkersSub-Local of #191, UCAPAWA, C. I.0., 10 N. L. R. B. 316;Matter of North Whittier GROWER-SJJIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 333(b)By an employee in connection with the processing ofarticles from materials which were produced on a farm; alsothe packing, packaging, transportation, or marketing of thosematerials or articles.Such services do not constitute "agricul-tural labor" however, unless they are performed by an employeeof the owner or tenant of a farm on which the materials in theirraw or natural state were produced and unless such processing,packing, packaging, transportation, or marketing is carried onas an incident to ordinary farming .operations as distinguishedfrom manufacturing or commercial operations .. .The packing of lettuce, although it follows immediately upon thefield cutting, is an entirely distinct process.The packing sheds them-selves are located almost without exception in town, next to railroadsidings, and generally close to ice sheds.The crews which do thepacking are entirely distinct from the field crews which cultivateand eventually cut the lettuce.The skills required in packing andin cultivating are entirely different.The wage scales paid the twogroups are also different.While the field crews are generallyOriental and Philippine workers, employees in the shed crews aregenerally Americans.Of the firms named in this complaint, five apparently pack onlylettuce grown by themselves.Three other firms, however, grow nolettuce themselves but purchase all the lettuce which they pack.Theremainder, constituting the vast majority, pack not only their ownlettuce but also lettuce which they purchase.Of the employees of all but five firms it is thus clear that theyare not agricultural laborers under the test stated because their serv-ices are performed entirely or to a greater or less extent on lettucegrown by farmers who are not their employers.But the division oflabor between the packing firms and the producers which is illustratedby this fact is also convincing evidence that the packing of lettucefor carlot shipment as carried on in the Salinas-Watsonville districtis not "an incident to ordinary farming operations" but rather in thenature of a "commercial operation." sThis conclusion excludes theemployees of all the respondent firms from classification as "agricul-tural laborers."Heights Citrus Association and Citrus Packing House Workers Union, Local No.21091,10 N. L.R.B. 1269.We do not follow,however, all the specific rulings which havebeen made with respect to this definition.We expressly reject the ruling of the Commis-sioner of Internal Revenue of September 10, 1937, set forth in theAmerican Fruit GrowersDecision, for the same reason which impelled us in that Decision to reject it.'This is in accord with the classification by the United States Bureau of the Censuswhich tabulates under "Census of Business,"as distinguished from"Census of Agri-culture,"workers employed by "Packers and Shippers"of "Farm Products-consumergoods"including "Fruits and vegetables(fresh)."SeeUnited States Department ofCommerce,Bureau of the Census,Census of Business:1935,WholesaleDistribution,Vol. I, p. 74. 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs stated above, the motions to dismiss the complaint on theground that the workers involved are agricultural laborers, excludedby the definition of the term "employee" in Section 2 (3) from theoperation of the Act, are denied.III.THE UNIONThe charges in this case were filed by Fruit and Vegetable Work-ers'Union of California, No. 18211.This Union was a State-widelabor organization formed in 1932, and, at the time of the originalhearing, was affiliated with the American Federation of Labor. Itsheadquarters were in Salinas.A sublocal existed at Watsonville.The Union admitted to membership all workers engaged in the vari-ous processes of packing-shed work from the receiving of the lettuceas it is brought to the sheds from the fields through the loading ofpacked crates on ,freight cars. It did not admit to its membershipany field or "stoop" workers.On June 24, 1937, at a regular weekly meeting of the Union,herein also called Local 18211, it was voted that the Union's BulletinCommittee be instructed to "arrange for a C. I. O. meeting as soonas possible."Notices of a mass meeting to be held in the auditoriumof the Municipal High School in Salinas on June 30 were thereafterprinted and distributed.The meeting on June 30 was attended byabout 500 persons, of whom approximately 250 registered as unionmembers.This meeting adopted a resolution "that packing houseemployees seek immediate affiliation with the C. I. 0."A ballot wasalso taken on the question : "Are you in favor of the affiliation withthe Committee for Industrial Organization?"The results of theballoting showed 238 in favor of affiliation and 12 against.On July 1 the regular weekly meeting of the Union voted to ratifythe resolution adopted at the mass meeting and to place the resolu-tion in its minutes.The meeting then voted to adjourn and to bringin an organizer from the Committee for Industrial Organization.The union meeting having adjourned, another meeting was immedi-ately held at the same place.All but four or five of the persons whohad attended the union meeting stayed on for the second meeting.The latter was called to order by a C. I. O. organizer.A temporaryacting president and a temporary recording and financial secretarywere elected.Thereafter, at some time prior to July 12, the charterof Local 18211 was revoked by the American Federation of Labor.,On July 31 a certificate of affiliation was issued to the group byUnited Cannery, Agricultural, Packing and AlliedWorkers ofAmerica, an international labor organization affiliated with the Com-mittee for Industrial Organization,9 designating it as Local 18.All0Now the Congress of IndustrialOrganizations. GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 335but 2 of the 10 officers of Local 18211 became members of Local 18.Meetings of Local 18 were held at the same place and same time asthe meetings of Local 18211 before revocation of its charter.Sub-stantially the same persons who had attended meetings of Local18211 attended meetings of Local 18 after its organization.Thefunctions of Local 18 were the same as those of Local 18211. Bothwere chartered to organize packing-house workers.While both.were authorized by their charters to organize field workers, neitherlocal did so, preferring to have such workers organized in separatelocals.The territorial jurisdiction of Local 18, which was confinedto the Salinas area, is smaller than that of Local 18211, which wasauthorized to organize throughout California.The practice, however,of Local 18211 was to organize separate sublocals for other districts,such as Watsonville, Santa Maria, and El Centro. In any event, byfar the largest portion of membership of Local 18211 was derivedfrom the Salinas area.We find that United Cannery, Agricultural, Packing and AlliedWorkers of America, Local 18, is the successor to Fruit and Vegeta-bleWorkers' Union of California, No. 18211.Since its jurisdictionis confined to the Salinas area, however, our finding as to its succes-sorship will be confined to that area, not including Watsonville ioIN. THE BACKGROUNDOF THE UNFAIR LABOR PRACTICESIn the summer of 1934 the Union called a strike against variousshippers in the district, and an Industrial Relations Board was setup to arbitrate the Union's demands.On October 8, 1934, the Boardissued its award setting forth the conditions of labor which were toobtain in the packing sheds until September 1, 1935.During thesummer of 1935 the Union and the Grower-Shipper Association en-tered into negotiations for a contract to replace the award on itsexpiration.It was finally agreed that the terms of the award shouldbe extended 1 year to September 1, 1936. This agreement wasembodied in letters exchanged between the Union and theAssociation.Tension between the Uniofi and the Association arose in 1936 astheUnion's membership grew and its leadership became more ag-gressive.Various demands made by the Union on individual shedsbore witness to the rising temper of the organization.There weredisputes about the switch in certain sheds from women to men trim-mers, and some members of the Association complained that theUnion's shed stewards were taking over the functions of the fore-W In addition,there are indications in the record that the Watsonville sublocal ofLocal 18211 did not follow its parent body into the new affiliation.The record isinsufficient,however, to determine what is the present status of the Watsonville group. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen.The most acute incident, however, was the Simmons and Ice-'Kist job action.On May 4 the crew of the Simmons shed threat-ened to walk out the next day unless Simmons complied with certaindemands.The more important of these was that he dismiss fouremployees referred to by the crew as "gun-toters" and "ImperialValley scabs," and charged by them as having acted as strikebreakersin the Imperial Valley in 1934 or 1935.The crew also demanded achange in the then method of calculating their working time, whichthey claimed violated the terms of the agreement of 1935.Doss, financial secretary of the Union, appeared at the Simmonsshed early on May 5.He repeated the demands of the crew to Sim-mons.When Simmons refused them, the crew walked out andwithin a short time formed a picket line around the shed.Simmons,who had 30 trailers of lettuce all ready for packing, attempted tocut his loss by having it packed at other sheds.When some wereaccordingly sent to the Ice-Kist Packing Company, however, Sim-mons' pickets went along.Doss, thereupon, ordered the Ice-Kistcrew to quit rather than pack the "hot" lettuce.All but 16 or 18of 75 or 80 walked out.. The Simmons lettuce was returned, andattempts to pack it elsewhere were unsuccessful.Both sheds re-mained closed for 8 days.The Association almost immediately took action.On May 6 itwrote the Union accusing it of violating the agreement by calling astrike instead of submitting the demands to the grievance commit-tee established by the agreement.Not receiving a reply, the Asso-ciation, on May 7, telegraphed the American Federation of Laboragain accusing the Union of violation of the agreement and askingintervention of the parent body.On the same day it again wrotethe Union informing it of the appeal to the Federation.On the nextday it published in a local paper a nearly full-page advertisementrepeating its accusation and setting forth the two letters and thetelegram.In passing, it should be noted that, on the stand, the sec-retary of the Association admitted that the agreement contained norestriction on the right to strike and no provision for reference to thegrievance committee of any demands of the kind made on Simmons.At about this time the Association also reengaged the services ofthe-Charles N.Watkins Detective Agency to report on "labor andlabor trouble."The activities of this agency will be discussed belowinmore detail.The reaction of the Association to these strikes,however, is noteworthy as indicating an increasingly belligerent atti-tude adopted in response to the growth in the Union's aggressiveness.Some days later the Simmons and Ice-Kist incidents ended withagreements providing for the discharge from both sheds of severalemployees whom the crews regarded as "scabs." GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 337The Association's advertising during this incident indicated itsrealization of the value of public support in any controversy withthe Union.This and the incident itself led to a resolution of themembership on May 28 authorizing an assessment to cover the ex-pense of employing a public-relations expert.Shortly afterwardone Cruse Carriel was hired for this position at a salary of $100 aweek.He was recommended by. the advertising firm, of Lord &'Thomas which had been asked by the Association to find it such anexpert.The firm made sure of Carriel's belief in the "open-shop"principle before making the recommendation.His first instructionsfrom the Association were to become acquainted with the Salinas,community"and the feeling-with reference to the Shippers and thelabor trouble they [had] had."There is no question but that Carriel's job was to secure publicsupport for the Association in its labor relations.While the Asso-ciation's secretary attempted to maintain that his duties were notconfined to that purpose,it is clear that his efforts were not to bedirected to sales promotion,and that the encouragement of betterrelations with the farmers to which he' was to devote himself wasmerely another name for securing the farmers'support in any labortrouble.But the Association did not rely on Carriel alone.At about thesame time, one Henry Strobel was hired;also to "promote betterrelations"with the farmers,as well as to"cement the membership",of the Association.His salary was set at$300 a month.The de-scription of his duties given by the secretary of the Association is sovague as naturally to arouse suspicion, and one is justified in assum-ing that the activities which Strobel actually undertook in organizingthe Associated Farmers as described hereafter were not unauthorized.The next step of the Association was the erection of two organiza-tions behind which it could operate to arouse favorable public opin-ion.At about the time Carriel arrived, the"Citizens'Association"was organized.The origin of this organization is clearly traceableto the Grower-Shipper Association.Brooks, the Grower-Shippersecretary,admitted that he was"in on the ground floor."He wasa member of the pre-organization group, which met in the Grower-Shipper offices to consider the advisability of organizing.The pur-pose, according to Brooks,was "to have an organization that couldact as-mouthpiece- for the sentiment of the town people," because"many outfits,were having labor trouble at that time:"As it turned out, the Citizens'Association was to act as mouthpiece.for the Grower-Shipper Association.The latter-was representedon the board of directors by Brooks and by Bruce Church,its presi-dent.The Grower-Shipper Association became a member of theCitizens'Association in its own name and took out memberships in 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of all its members.From the organization of the Citizens'Association in June up to the end of November 1936, the Grower-Shipper Association contributed $6,000 in assessments.It also madeanother contribution in the form of Cruse Carriel, who was releasedfrom his position as public-relations counsel within 2 weeks afterhe was hired, in order to become secretary of the Citizens' Associa-tion.Although only a short time before it had been thought neces-sary to have a special counsel to improve the Association's publicrelations, Carriel was not replaced.The reason is clear.Carriel in.his new position could be equally or even more effective.When thesubsequent strike threatened and after it began, the two associationscollaborated on an anti-strike publicity campaign.Meanwhile the farmers were not neglected.For some time therehas been in existence in California a State-wide organization knownas the Associated Farmers.An indication of the purposes of theAssociated Farmers may be gathered from the remarks of its presi-dent, Colonel Walter E. Garrison, made at a. local organization meet-ing in Salinas toward the end of June 1936.He contended that thefarmers must organize to protect . themselves against organizationof the field workers.He also stated that the Associated Farmerswere considering legislative plans to restrict the furnishing of reliefto strikers.He asked that members send him pictures of laborleaders or "radicals" and said that he would "see they were handled,"that the organization had a very effective system of under-cover menworking in the Union, and that they had handled the suppressionof a strike in Orange County."At about this time Brooks received a copy of .an elaborate reportof the Associated Farmers dealing with a conference held by theState Federation of Labor in Stockton, California, on June 6 and 7.The conference was the cause of great anxiety on the part of manyfarmers, for its purpose was to commence the organization of allagricultural labor of the State, including field workers.As Brookssaid on the stand, organization of the field workers "would makethings that much tougher" for members of the Grower-ShipperAssociation.It should be noted that, under its charter from theAmerican Federation of Labor, the Union was the only organizationaffiliatedwith the Federation which was authorized to organize thefield workers.While its own bylaws excluded such workers, its juris-diction over them was recognized by the Federation, which alwayssecured its approval before chartering Federal unions of fieldworkers.The Union, therefore, appeared as the prospective antag-onist of such farmers as opposed organization of their employees."This account of Garrison'sremarks was not denied by Strobel,although he' hadpresided at the organization meeting and testified at the hearing, GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 339This fact facilitated cooperation between such farmers and themembers.of the Grower-Shipper Association.An incident testifiedto by Strobel as having occurred during the Simmons-Ice-Kist strikeindicates another plane upon whichfarmersand shippers might finda community of interest in opposition to the Union.According toStrobel,unionmembers are supposed to have approached oneBreschini, a grower of lettuce, and to have informed him that hislettucewas "hot" because he had been dealing with the Ice-Kistcompany, and that it could therefore not be harvested.An indigna-tion meeting of farmers and shippers following this event preparedthe, way for the rejuvenation of the Associated Farmers' local branch,as described hereafter.Whether or not this event actually occurred,it is clear that the effect which a widespread strike of packing-shedworkers would have on the possibility of sale of their crop by thefarmers would tend to throw the latter .into the arms of the shippersin a struggle with the Union.Early in June Strobel was hired by the Grower-Shipper Associa-tion to promote better relations between the shippers and the farmers.It seems morethan a coincidence that almost at once thereafter hebecame president of the Associated Farmers of Monterey County, alocal organization which had been moribund for about 2 years butwhich, under his leadership, proceeded to revive.While, at the hear-ing, Strobel steadfastly denied receiving any instructionsor sugges-tionsfrom the Grower-Shipper Association to embark on this course,the inability of the usually precise Brooks to specify what Strobelwas told to do, the fact that Strobel received no pay from theAssociated Farmers but spent considerable time working for themwhile receiving his regular monthly salary from the Grower-Shipperorganization, and the admittedly complete harmony between theobjective of the two bodies belie his denials.Throughout the summer the local Associated Farmers conductedamembership drive and heldnumerousmeetings.At one of theearliestof these, Abbott, sheriff of Monterey County, was the invitedguest.Strobel, on behalf of the members, announced that, if theywere needed, they were ready to act as deputies under the ordersof the constituted authorities.They did not believe in vigilantemethods, he said.Abbott expressed his pleasure at the offer.Later,as will be disclosed, this offer was to be accepted and acted upon..V. THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitsThe complaint, as amended, alleged that the shed workers em-ployed by each of the members of the Grower-Shipper Association 340,DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for collective bargaining.This allega-tion was not contested. . This class of workers is that which theUnion admitted to membership and which it represented in bargain-ing with the employers and the Association both in 1935 and in 1936.The same considerations would appear to apply to employees of non-members of the Association engaged in packing lettuce in the district.At the hearing no distinction was sought to be drawn, and it was infact stipulated that the Union represented a majority of the saidworkers of each.We therefore find that the shed workers employed in packinglettuce in the Salinas-Watsonville district by each of the respondentfirms constitute a unit appropriate for the purposes of collectivebargaining in respect to rates of pay; wages, hours of employment,and other conditions of employment, and that said unit insures tothe employees of such respondents the full benefit of the right toself-organization and to collective bargaining and otherwise effectu-ates the policies of the Act.-2.Representation by the Union of a majority in the appropriate unitsThe complaint, as amended, alleged that the Union was, at alltimes relevant, the only designated collective bargaining representa-tive of an overwhelming majority of the shed workers employedby each of the members of the respondent Grower-Shipper Associa-tion in the Salinas-Watsonville district.This allegation was notcontested.At the hearing it was stipulated that on September 4, 1936, theUnion was the collective bargaining representative of a majority ofthe employees in each of the lettuce sheds in the Salinas-Watsonvilledistrict.Throughout the entire summer of 1936 up to September 2, theGrower-Shipper Association treated the Union, without question, asrepresentative of all the shed workers of the district.There was noevidence of sudden increase in membership shortly prior to Septem-ber 4.We are, therefore, justified in inferring that the majorityrepresentation by the Union existed for some time prior to that date,at least as early, for example, as August 6, when negotiations began.On the basis of the stipulation, and on the basis of the testimonyreferred to, we find that on August 6, 1936, and at all times thereafter,the Union was the representative designated by a majority of the shedworkers employed by each of the respondent firms in lettuce-packingsheds in the Salinas-Watsonville district for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment. GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 3413.The refusal to bargainOn July 27, 1936, the Association wrote to the Union stating its.readinessto enter into negotiations for the conclusionof a new col-lective agreement to take the place of thatexpiringSeptember 1.Committees to represent the Association and the Unionwere selected,and the first meeting was set for August 6.On August 5, apparently to safeguard against the possibility thatthe Association might not have authority from allitsmembers, theUnion wrote each member requesting that it enterinto separatebargaining with the Union.At the conference the next day, however,itwas agreed that each party would recognize the authority of theother, that of the Association to represent its members, that of theUnion to represent all the shed workers in the industry.The author-ity of the Association was confirmed on August 11," when 72 firms,including some hon-members and all but 2 members of the Associa-tion, signed a power of attorney to the Association.12Among these72 firms were all the firms named as respondentsin this case,exceptE. H. Spiegl.At the August.6 meeting, the Union Committee submitted a pro-posed contract which had been approved by the union members.TheAssociation Committee wished to commence discussion on the basisof the existing agreement, but, on the insistence of the Union, itsproposal was considered briefly,, paragraph by paragraph.For thepurposes of this decision it is necessary to note only 2 of the 52paragraphs of this elaborate agreement.Paragraph 7 provided for-recognition of the Union "as The agent of (sic) collective bargainingforworkers employed in the fruit and vegetable industry . . .Paragraph 37 provided that "when obtainableallworkersemployedin and around packing sheds must be members in good standing of12The terms of the power of attorney were as follows :The undersigned do hereby authorize and appoint the Grower-Shipper Vegetable As-socia.tionofCentralCalifornia to act as their exclusive agent in all dealings andnegotiations with the Fruit&Vegetable Workers Union of California,No. 18211, affiliatedwith the American Federation of Labor,during negotiations for a labor contract tosupersede the contract between the Association and the Labor Union expiring September7 ,1936'The undersigned further agree :1.That the Association shall have the power to enter into a labor agreement with.the Labor Union for the undersigned,and the undersigned shall be bound by the termsof said agreement.2.That the agencyrelationship here existing shall be irrevocable until the first day ofSept. 1, (sic) 1937...The undersigned agree not to individually enter into any negotiations concerninglabor problems either with the Labor Union above referred to, or with the crew, or anymembers thereof,of the undersigned during the term of this agency relationship.4.The Association is authorized by this agreement to act for the undersigned in laborproblems arising only in the counties of Monterey,Santa Cruz,and San Benito.5.This agreement shall be effective when and if 85% of the shippers of vegetablesin the counties above referred to shall have signed the same.199540-39-vol. 15--23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Fruit and Vegetable Workers' Union, No. 18211, of California,.affiliated with the American Federation of Labor ..After reviewing the proposal and indicating acceptance of a num-ber of the provisions,including paragraph 7, the Association Committee stated that the controversial items, such as paragraph 37,would have to be taken tip with the general membership of theAssociation.The meeting accordingly adjourned to convene againon August 12, after it had been agreed,on the suggestion of theUnion Committee,that reports to the press of the proceedings of thejoint meetings be in writing and approved by both Committees.The meeting of the general membership of the Association toconsider the union proposal was held on August 11.The AssociationCommittee reported at the joint meeting the next day that the pro-posal had been.rejected "on account of it being too long," as thechairman,Bruce Church, testified.The Union Committee was askedto collaborate on the drafting of a new agreement,a revision of theexisting contract,but it refused,disclaiming any authority to do so.It was agreed that the Association Committee should work out itsown proposal and submit it at the next joint meeting on August 18.On August 18, accordingly,the Association Committee presentedits proposal.The provisions were to a large extent those of the ex-isting contract.No increase in wages was provided for, and nothinglike the recognition or preferential hiring clauses in the Union'sproposal was included.The Union Committee stated that the pro-posal would have to be submitted to the Union'smembers, and themeeting adjourned to meet again on August 25.Despite the agreement reached at the first meeting that news ofnegotiations was to be confined to releases approved by both parties,.theAssociation representatives insisted,against the opposition ofthe Union Committee,on publishing the texts of the two proposedcontracts.On August 19 the proposals were, accordingly,printedin local newspapers.At the meeting of August 25, the Union Committee reported thatitsmembership had rejected the Association proposal and had di-rected it to negotiate only on the basis of the proposal it had sub-mitted on August 6.The joint news release covering this meetingcontains the following:"The Union's representatives stated thattheirmembershipwoulddemand a preferential employment clausewhich appears in their proposed agreement as paragraph No. 37, alsoiequal pay for men and women and that the former was not subjectto bargaining or arbitration."Negotiations were resumed the next evening.Again most of thediscussion centered around the demand for a preferential employ-ment clause.The Association Committee stated that it was not ac-ceptable to the Association'smembership,and the Union Committee GROWER-S1TIIIPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 343insisted that it must be included.The meeting adjourned that nightWith no date fixed for further meetings.This was the first meetingto end in such a way, and it began to appear that no agreementwould be reached by September 1.Representatives of the Associa-tion began to consider a stoppage as likely, although apparently thequestion had been brought up at the meeting as to what the Unionproposed to do after September 1, and the Union Committee hadstated that work would continue without a contract.On August 27 the general membership of the Association met toconsider the situation.A Planning Committee was appointed toformulate plans and put them into operation in the event of difficul-ties between the packing-house labor and the shippers.The secre-tary was instructed to prepare a notice to be placed on the bulletinboards in the sheds of the various shippers, setting forth the wagesand working conditions proposed in the agreement submitted bythe Association bargaining committee on August 18, and stating thatsuch wages and conditions were to be effective in September 1 until,further notice.On August 28 there appeared in the Salinas Index Journal, a localnewspaper, a full-page advertisement over the name of the Associa-tion.It was headed:WORKERS :THINK!Read this Ad-Study the AgreementDid You Have a Chance to VOTE ON IT?The Association proposal of August 18 was set forth, and then thefollowing statement made : ". . . representatives of the Union re-ported to our group that they would not even discuss our proposal.They ended negotiations, saying that full discussion of their ownproposal would be futile, unless the Grower-Shippers first agreedto paragraph No. 37 .. . .". The .most significant section of theadvertisement, however, read as follows :You who make up the sane, conservative, straight-thinkinggroup, for your own sakes, do this:SET UP YOUR OWN LEADERSHIP AND COMMITTEES.DEMAND THATYOUR ORGANIZATION FOLLOW THE DICTATES OF THE MAJORITY.RE-FUSE TO BE DOMINATED BY A RADICAL MINORITY, WHOSE "ORDERS"CERTAINLY DON'T COME FROM YOU.DEMAND THAT YOU BE GIVEN ANOPPORTUNITY TO CONSIDER ALL IMPORTANT PROBLEMS.AND MOSTIMPORTANT, DEMAND THAT YOU BE GIVEN THE AMERICAN OPPOR-TUNITY OF THE SECRET BALLOT WHEN PASSING ON SUCH PROBLEMS.The advertisement ended :LET'S NOTALLOW THESE SHEDS TO SHUT DOWN WITH CONSEQUENTUNEMPLOYMENT,BITTERNESS,AND INESTIMABLE FINANCIAL LOSS TO 344DECISIONSOF NATIONALLABOR RELATIONS BOARDWORKERS, EMPLOYERS, AND THE SALINAS-WATSONVILLEDISTRICT.Let's Let Well Enough Alone.On August 31, the Union telephoned the Association and arrangedfor another joint meeting of the. Committees, to be held onSeptember 1.On the morning of September 1, the Association published inSalinas newspapers, a "Notice to Workers in The Lettuce Industry."This was a reproduction of a notice to be posted in the packingsheds and was apparently published pursuant to the resolution of theAssociation membership adopted at the meeting of August 27.Theimportant paragraphs read as follows :Whereas the Fruit and Vegetable Workers Union, No. 18211,affiliatedwith the American Federation of Labor, has failed tonegotiate or ratify an agreement for the ensuing year coveringwage scale and working conditions :Beginning September 1st, 1936, the following wage scale andworking conditions will prevail.Any work performed on Sep-tember 1st, 2nd, and 3rd, shall not obligate the worker to con-tinue to work under such wage scale and working conditions.HOWEVER, ANY WORKPERFORMEDUNDER SAID WORKING CONDI-TIONS AND/OR WAGES ACCEPTEDFOR WORK PERFORMEDON OR AFTERSEPTEMBER4, 1936, SHALL BECONSTRUED BY BOTH THE WORKER ANDTHE UNDERSIGNEDAS THE ACCEPTANCE OF SAID WORKING CONDITIONSAND WAGE SCALEFOR THE PERIOD COMMENCING SEPTEMBER 4TH,1936, AND ENDINGAUGUST 31ST,1937, AND SHALL BE BINDING ONTHE SAID WORKER ANDTHE UNDERSIGNED FOR SAID PERIOD.Should the undersigned and the Fruit and Vegetable Workers'Union, Number 18211, enter into an agreement pertaining to thematters contained herein, this agreement shall thereafter. becomeineffective.Following this there was set forth a schedule of wages and workingconditions based upon the proposal submitted to the Union by theAssociation Committee on August 18.The notice was posted in many of the packing sheds the same day.The two Committees met again, by arrangement, in the eveningof September 1, and a protracted discussion took place.The Unionsubmitted a second draft of a proposed contract, which was, to alarge extent, merely a rearrangement of its first proposal.The num-ber of items was cut from 52 to 36.The controversial paragraph 37providing for preferential employment was moved up to paragraph2, and paragraph 1 now provided for recognition..This meeting lasted from 9 p. in. to 5 a. in. on September 2.Onlythe first two paragraphs Were considered and most of the time was-spent on paragraph 2.Toward morning it was agreed that both GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 345committees should submit to their general memberships a modifiedprovision for preferential employment under which persons thenemployed should be exempted from its operation so long as theyretained their jobs.The notice published and posted that day by the Associationwas also discussed and, according to a union witness, the UnionCommittee asked if in view of that notice the Association would beobliged to negotiate after September 4.Apparently Seifert, one ofthe Association Committee members, said not.But others of theCommittee said that the Association would continue negotiations.The meeting broke up, with the understanding that discussionwould be resumed on the evening of September 2.When the two Committees, accordingly, met that evening, theAssociation representatives reported that the general membershiphad that afternoon rejected the preferential clause with the proposedmodification.The modification consequently was never submitted tothe Union's members.The Association Committee submitted a sec-ond proposal, which was based upon the existing agreement withthe addition of certain of the Union's demands.The recognitionclause, however, restricted the position of the Union to representingitsmembers only.No detailed discussion of the proposal occurredbecause it was only in preliminary form.The Association Commit-tee proposed that it be printed and distributed to the members ofthe Union.The Union Committee strenuously objected to this ar-rangement, but finally agreed to distribute copies to the union mem-bers at a meeting to be held September 3, if the Association agreednot to make a distribution or "ballyhoo" the agreement to theemployees.There was further discussion of the September 1 notice, the Asso-ciation representatives explaining that its provisions would be super-seded by any agreement reached with the Union. Sbrana, presidentof the Association, stated, however, that the question of preferentialemployment was not one for negotiation, and the meeting endedwithout provision for resumption of discussions.Late in the afternoon of September 3, 2,500 printed copies of theAssociation's second proposal were tendered by messenger to Doss,the Union's financial secretary, at the union offices.The tender wasrejected because, Doss claimed, the Association had broken its agree-ment not to distribute copies or "ballyhoo" the proposal to the shedworkers.In the evening, meetings of the Salinas local and the Watsonvillesublocal were held to consider the September 1 notice and the Asso-ciation's second proposal.The Association's proposal was rejected,chiefly on the ground that it failed to give recognition to the Unionas representative of all the shed workers.The effect of the Septem-0 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 1 notice, which the Union termed an "ultimatum," was debated.By overwhelming votes the members decided not to work beginningSeptember 4 because of the provision that work would constitutethe making of an individual contract.The Association was notified of the decision, and the next daythe strike began.While the strike was in progress various efforts were made to reachan agreement between the Union and the Association. The firstattempt was made on September it, when representatives of theUnion, a representative of the American Federation of Labor, andcertainmembers of the Association's negotiating committee, dis-cussed further the demand for preferential hiring.The Associationrepresentatives reiterated their previous statements that their mem-bership would never accede to this demand.They agreed, however,that they would consult the membership as to whether the As-sociation's proposal of September 2 was still open, if the Union wouldagree to submit that proposal again to its own members.There was testimony that as the meeting broke up Sbrana said:"All propositions are off with reference to collective bargaining."This statement appears, however, to have been made in the heat oftemper and in the midst of "an uproar."The negotiations were reported to a union meeting on the eveningof September 11, where it was voted not to abandon the demand forpreferential hiring.When the result of this vote was reported tothe secretary of the Association the next day, he wrote the UnionWithdrawing the Association's proposal, but saying that "we wish torepeat our statements in former communications that we are stillwilling to negotiate on an agreement."Subsequent negotiations were carried on, however, through thirdparties.Of these the only negotiations which need be mentioned forthe purposes of this case are those which were conducted betweenVandeleur, secretary of the State Federation of Labor, and repre-sentatives of the Citizens' Association.At meetings shortly beforeOctober 21 these parties reached a tentative agreement which was tobe submitted to the Grower-Shipper Association and the Union.Union meetings held on the 21st and 22nd considered the proposalsbut flatly rejected them when it was disclosed that one of the termsof the agreement would permit the employers to reject any applicantfor reemployment without specifying any reason.Following thisabortive attempt, the Union wrote the Grower-Shipper Associationon October 26, submitting a brief outline of a proposed settlement ofthe strike.On October 27 the Association replied, in part, as follows :Recently a proposal of settlement was made to Mr. Vandeleur,secretary of the State Federation of Labor, and Walter G.Mathewson, Federal Conciliator : a proposition which was con- 4-;ROWER-SHIPPER VEGETABLE ASSOCIAT1OOF CI XTRAL CALIF. 347sidered eminently fair by thembut whichwe understand wasnot so considered by you.We have no further suggestions tomake in the matter at this time.This appears to have been the last attempt to negotiate an agree-ment between the Union and the Association before the strike ended.On November 2 the Union voted to release its members and permitthem to apply for reemployment.Since that time no agreement hasever been reached.The complaint,as amended,charges that three of the steps takenby the Association in the period leading up to the strike constitutedunfair labor practices within the meaning of Section 8(1) and (5)of the Act.These were the publication of the advertisement ofAugust 28, the publication and posting of the notice of September1, and the submission of the agreement on September 2, restrictingunion recognition.The advertisement of August 28 was the clearest kind of attemptto destroy the authority of the employees'chosen representatives.Itis hard to conceive of any step more likely to obstruct the process ofcollective bargaining than an effort,such as this,to getrid of thebargaining agents of the other party.Nothing could more clearlyviolate the fundamental right of employees to bargain through their,own representatives free from coercion or interference by employers.The notice of September 1. was, on its face, more subtile.As statedabove, it not only set forth the working conditions to be in forcefrom September 1, but also sought to establish 1-year contracts withthose who worked under the notice from September 4 on.While, ofcourse, an employer is as much justified as an employee in demandingthe security afforded by a contract of employment, the exercise ofsuch right must not be made for the purpose of interfering with therights guaranteed to employees under Section 7 of the Act.Theattempt to bind the employees by individual contracts in this case,toes not appear so much an attempt to obtain security as an attempteither to provoke a strike or to impair the prestige and bargainingposition of the Union.There was, in fact, no need for the Association or its membersto obtain contracts.The Union Committee had assured the Asso-,ciation's representatives that work would continue after SeptemberI even if no agreement had been reached.As a matter of fact, itwas so continued up to the morning of the 4th. Curiously enoughtheAssociation members did not apparently contemplate the con-tractual arrangement when on August 27 they authorized the postingof notices setting forth working conditions in the absence of a col-lective agreement.At that time this plan had not been thought 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDnecessary.Both these facts indicate that another motive for theattempt to secure individual. contracts must be sought.As the substantive terms of the notice had already been rejectedby the Union, the Association could easily anticipate that the attemptto secure contracts along such lines would be at least equally objec-tionable.In addition to the objections which the Union had to theseterms, the conclusion of individual contracts would naturally weakenthe position of the Union in any further bargaining for a collectiveagreement, since the Association would already have the securityafforded by existing agreements.13The Association could thereforereasonably anticipate that the notice would either provoke a retali-atory strike or make the Union "lose face" with its members.Wemust assume that the Association did anticipate these effects andintended them.We find that by publishing the advertisement of August 28 andby publishing and posting the notices of September 1, the respond-ent Grower-Shipper Association, and all other respondents, exceptWestern Growers Protective Association, H. P. Garin Company, andE. H. Spiegl, interfered with, restrained, and coerced the employeesof members of the Association and of those firms which the Associ-ationwas authorized to represent, in the exercise of the rightsguaranteed in Section 7 of the Act.Whether the advertisement of August 28 and the notice of Sep-tember 1 also constituted refusals to bargain within the meaning ofthe Act we do not find it necessary to decide. The language of theAssociation's proposal of September 2, restricting recognition of theUnion as representing its members only, constituted a clear refusalso to bargain.An employer cannot fulfill his obligation to a labororganization which is the exclusive representative of his employeesby offering to bargain with it for its members only 1.4We accord-ingly find that, on September 2, 1936, the respondents, except West-ern Growers Protective Association, H. P. Garin Company, andE. H. Spiegl, refused to bargain collectively with the Union.By sodoing they also interfered with, restrained, and coerced the employeesof members of the Association and of those firms which the Associ-ationwas authorized to represent, in the exercise of the rightsguaranteed in Section 7 of the Act.The events subsequent to September 4, however, do not disclosea refusal to bargain on the part of the respondents, even if theywere covered by the complaint.1sCf.Matter of Arcade-Sunshine Company, Inc.andLaundryWorkers Cleaners &Dyers Union,12 N. L. R. B. 259.14National Labor Relations Board V. Giles-Coleman Lumber Company,96 F. (2d) 197(C. C. A. 9th, 1938). GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 349The strike, commencing September 4, was caused by the publishingand posting of the notice of September 1 and by the attempt to re-strict recognition of the Union to its membership only.B. Alleged interference, restraint, and coercion doming the strikeOn September 4 the strike commenced, as stated above, and allsheds in the Salinas-Watsonville district were closed down.No at-tempt was made to operate them for over 10 days.About September5 or 6, law-enforcement officers met with representatives of the Asso-ciation to determine a future course of action.Griffin, the chief ofpolice of Salinas, advised that a stockade be built around the packingsheds before any attempt was made to reopen them. In view of thefact that three law-enforcement agencies would be involved in anyattempt to resume operations, namely, the city police, the sheriff'sdeputies, and the State Highway Patrol, he also advised that acoordinator of these agencies be appointed.L stockade around the sheds located in Salinas on Front Street atthe foot of Gabilan Street was completed about September 14, andplans were made to commence operations with strikebreakers thefollowing day. In the meantime, on September 13, there had ar-rived in town, apparently at the invitation of the attorney for theCitizens' Association, one Colonel Henry Sanborn.Colonel Sanborn,an officer in the Reserve Corps, is the publisher of The AmericanCitizen of San Francisco, a paper devoted to combating "radical"and "subversive" influences.Under the assumed name of Winter,the Colonel operated as the coordinator suggested by Griffin.The Colonel's first advice was to display no force in resumingoperations until the strikers commenced violence.Consequently onthe 15th, when the first lettuce trucks were driven in from the fieldsto the shed enclosure, they were not accompanied by guards.Thepolice, however, awaited their arrival at the enclosure entrance.Acrowd also had gathered there.Rocks were thrown at one or twoof the trucks, which, however, finally got through the crowd intothe sheds.The chief of police warned the crowd to disperse, andthen, after waiting about 10 minutes, ordered a gas attack.Tenofficers, of whom 4 carried riot gas guns and the others grenades, pro-ceeded to "clean up" the crowd.The attack lasted from 30 minutesto an hour.The subsequent caravans of trucks were convoyed in.The StateHighway Patrol guarded them at least as far, as the city limits, andfrom the limits either the Patrol or some other law-enforcementagency guarded them into the sheds.Nevertheless rock throwingcontinued, and on the following day a more serious clash betweenpolice and strikers took place. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDEarly in the morning of the 16th, groups of persons appeared onGabilan Street heading for the enclosure.At the time of the occur-rence to be described, one witness estimated that they numbered about.50 individuals in the blocks close to the enclosure.No trucks hadyet appeared, and there was no violence or offer of violence by thecrowd.The police were on hand near the entrance, and with thema motion picture camera crew and their apparatus, evidently waitingfor some action shots.Without any warning to the crowd, when itsnearest members were still about 75 feet away, the officers suddenlyopened fire with their gas riot guns.The gas drove the crowd backin the direction of Main Street.Somewhat later in the morning a convoy of trucks, driving in fromthe north of town, instead of following the usual truck route, drovedown Main Street to Gabilan Street.At this corner, which is thecenter of the town, the convoy had to stop for a traffic light.A.large crowd, many of whom had been driven in this direction by thegassing at the lower end of Gabilan Street, had already gatheredaround.When the convoy stopped, some of the bystanders ran out,cut the ropes holding the field crates on the trucks, and pulled twoor three dozen off.The trucks got away, leaving large piles oflettuce and crates in the street.This seems to have been the signal for the commencement ofanother series of gas attacks.All along Gabilan Street from theenclosures to the corner of Main Street, a distance of about 5 blocks,gas bombing went on, particularly as convoys came through.Groupsof as few as two or three were attacked, with no apparent justifica-tion.At one time people were pursued into a block off GabilanStreet from both ends, and there subjected to gas bombing fromtwo directions.This block contained the Labor Temple, headquar-ters of the Central Labor Union.When the crowd retired into thebuilding, bombs were thrown inside.The gassing continued into the early afternoon and was resumedlater.An active and presumably enthusiastic participant in theseoccurrences was George F. ("Jimmie") Cake, Pacific Coast repre-sentative of Federal Laboratories, Inc., supplier of most of the gasequipment.Cake had foresightedly secured a deputy's badge andproceeded to "consume" some of the goods which he had sold to thecity and county.The impression of these events obtained from the record is oneof inexcusable police brutality, in many instances bordering uponsadism.After the 16th, however, there do not appear to have been anyfurthermass actions by the police.The strikers withdrew theirpickets from the sheds and attempted to demonstrate around the GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 351fields where lettuce was being cut.Apparently the sheriff's deputiesand the highway patrol succeeded in keeping such pickets far enoughaway from the field workers to prevent their having any effect.The activities of the police in town in the meanwhile do notinspire one with a sense of respect. Innumerable false arrests weremade, many without a shadow of evidence.- Large numbers of per-sons were kept in jail for 4 or 5 days without having any chargesbrought against them.All of these matters were brought out at the hearing pursuant todetailed allegations of the complaint charging a concerted plan be-tween the respondents, the Associated Farmers, the Citizens' Asso-ciation, city, county and State law-enforcement officers, and othersto interfere with, restrain, and coerce the shed workers in the exer-cise of their rights under the Act. In order, however, to determinewhether the complaint in this respect is supported by the proof,it is necessary to consider to what extent the respondents are respon-sible for the activities of the law-enforcement agencies.This is aquestion on which inevitably the evidence must be of a circumstantialnature.Nevertheless, having considered all the evidence and theinferences which may properly be drawn therefrom, we do not find,on the basis of the record, that responsibility should be attached tothe Association or firms named as respondents in this case.We have noted that Sanborn appeared at the bidding of theattorney for the Citizens' Association.But the testimony shows onlythat Sanborn acted in an advisory capacity, handed out press releases,and addressed a posse on its powers under the law. It fails to indi-cate that he received any remuneration from the respondents, andindeed shows that he was paid by the sheriff.It is true that Strobel, an employee of the Association and presidentof the Associated Farmers, was extremely active in recruiting depu-ties for the sheriff among the farmers of the county. This in itself,however, is not an action which can be considered a violation ofthe Act. It is true also that on September 16, he appeared at thehead of a group of deputies in the midst of the crate wreckage atMain and Gabilan Streets, after the trucks had departed, and triedto push some bystanders around.But he was sent there by thesheriff, and we do not consider that whatever violence he may haveindulged in there can be attributed to the respondents.It is also true that during the strike the Association hired approxi-mately 150 guards from a Los Angeles detective agency.Most ofthesewere stationed outside of town, however, at the field crewcamps and ranches. Some of the guards were stationed in the shedenclosure, where they were apparently under police direction.Anddespite explicit testimony of the secretary of the Association to the 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontrary, it is clear from an examination of the Association's recordsthat a large number of guards supplied by the same agency for whoseservices the agency billed the police department were paid for bythe Association, and there is no evidence that it was ever reimbursedfor such payments.But, even if the respondents were to be heldresponsible for the activities of these guards, the record fails to disclosetheir participation in any of the violence. In fact, in several of theincidents, the participants are specifically identified as regular orspecial members of the police force.It is true, too, that the Association appears to have supplied a greatmany free meals both. to the police on duty at the sheds and to thevarious officers who appeared from time to time on the sixth floorof the Hotel Jeffery, strike headquarters of the law-enforcementagencies.The police at the sheds also received their lodging therewithout payment of rent.But none of these facts is sufficient tofasten on the respondents responsibility for the methods used bythe police in preserving law and order.The gas equipment and othermunitions used were, according to the record, ordered and paid for bythe city and county, and not by any of the respondents.C.The Tracy-Waldron boycottTracy-Waldron Fruit Company, a local packer not a member of theGrower-Shipper Association, was one of the firms which on August11,1936., signed the power of attorney to the Association, authorizingit, irrevocably for a year, to represent the signers in negotiating anagreement with the Union.On September 11, 1936, the company wrotetheAssociation purporting to revoke the "authority delegated toyou to negotiate new labor agreement for us . . "By this time, although actual packing by the Association did notcommence until September 15, most of its necessary arrangementsfor securing supplies presumably had been made. In any event, onSeptember 12, the Association wrote to various ice, box, and papermanufacturers and dealers informing them of the revocation of theagency by the Tracy-Waldron Company. The letter continued :Although the delegation of agency by Mr. Tracy was irrev-ocable, we advise you to do as you see fit in the matter.We hope, however, that we shall continue to have your loyaltyduring the present labor crises.Upon revocation, Tracy, representing the Tracy-Waldron FruitCompany, entered into an agreement with the Union along the linesof the contract which it had sought to obtain with the Association,providing among other things, for union preference in employment.He had 230 acres of lettuce, ready for cutting and packing.He tried, GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 353therefore, to secure the ice, paper, and box shook necessary forpacking.Ice was ordered from the Salinas Valley Ice Company (a recipientof the Association's letter), with whom Tracy had dealt. for 12years.The ice company obviously had ice on hand, since none ofthe Association members were packing and the Association had notyet started.A few days later it furnished ice to the Association.Nevertheless the reply to Tracy,was that "they couldn't furnish . . .any ice during the strike conditions."Tracy tried to buy ice fromother ice companies within 100 to 200 miles of Salinas, but theyreplied they had no ice to sell.The Salinas Valley Wax PaperCompany (another recipient of the Association's letter) replied thatit could not sell him any paper, because. it was all sold to the Asso-ciation, but he did manage to secure paper from another source.Shook also might possibly have been secured, but as, without ice,packing was impossible, it was not actually ordered.Just at this time Tracy was notified that the bond which he had.put up with the Southern Pacific Railroad Company, required toguarantee payment of freight charges on perishable shipments irithe absence of pre-payment of such charges, had been canceled bythe railroad.This cancelation was apparently due to the withdrawalof the signers of the bond, Bruce Church and Vincent Arence, bothbelonging to firms which were members of the Association.The result was that the abortive attempt to pack collapsed. Tracytold the Union he could not go on.And surrendering to the situa-tion, he wrote the Association on September 14 canceling the revoca-tion of authority and -agreeing to be bound by the authorization ofAugust 11.The suppliers' boycott of Tracy, which, it is clear, had beeninduced by the Association, was designed to punish him for con-ceding to the Union the contractual provisions which the Associationhad decided to refuse. It was calculated to strike at the Unionindirectly by preventing its enjoyment of the fruits of collectivebargaining with the employer of some of its members. It was alsodesigned to prevent further defections from the ranks, which mighthave resulted in the conclusion of similar agreements between em-ployers and the Union.We find that by such boycott the Association and its members whowere named as respondents herein (except H. P. Garin Company') 15interfered with, restrained, and coerced the employees, not only ofTracy-Waldron Fruit Company, but also of-all the members of the11We except H; P. Garin Company from this finding since we aie granting the motionofH. P. Garin,Receiver,to dismiss the complaint as against it. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociation and of all other employers who had authorized theAssociation to represent them, in the exercise of the rights guaran-teed by Section 7 of the Act.D. EspionageIntermittently for more than a year prior to the strike the Associa-tion employed the 'services of the Charles N. Watkins DetectiveAgency, "to find out what they could" about the Union's programs,policies, and activities.The agency was rehired during the Sim-mons-Ice-Kist episode and employed thereafter through the summerof 1936 and the strike of the fall. It was reemployed at the timeof the hearing before the Trial Examiner of the Board, until thisfactwas disclosed in the proceedings. Its services were thenterminated.During the period in which it was retained, the agency supplied oneor two agents, who rendered written reports to the Association almostdaily.The reports covered only "labor and labor trouble." Theexact contents of the reports cannot be determined since they weredestroyed immediately or within a short time after their receipt.Brooks testified that they were useless, containing merely a repetitionof street-corner gossip; nevertheless the Association continued toemploy the agency, paying monthly bills that ranged, in the periodbefore the strike, between $540 to $665.Brooks testified that lie was sure that the Watkins agents did notjoin the Union, but he admitted that he had no direct knowledge tothat effect and that no limitations were placed upon their methods.Some indication of the agency's methods appears in items of expensesdetailed in the bills rendered by it to the Association.On a bill"for special services acid expenses as ordered and authorized ., . ."for the month of September there appears the item, "cultivatingexpensewith parties known to client."On a similar bill forOctober the following item occurs : "Dues and assessments, local trans-portation points in County and expense with subjects."The item,"Expense with subjects" occurs again on the bill for November.In addition to employing the Watkins operatives, the Association,for a few weeks during the strike, purchased information on unionmatters from one Major Hagen, who was in Salinas for the timebeing as an "observer" for the Spreckels Sugar. Company.Besides the facts which we have recited concerning the employmentof these operatives, the record also contains evidence of "another kindindicating espionage by the Association.This evidence is in theform of cards, originally kept in the files of the Association, whichwere used, as described in more detail below, in passing on appli- 'GROWER-SEll'PER VEGETABLE. ASSOCIATION OF CENTRAL CALIF. 355cations for employment both during and after the strike.A separatecard was made out for each person who had been employed by anAssociation member at the time the strike began.The cards of someindividuals indicate to what length the Association and its agentswent in keeping track of the Union and other activities of itsemployees.Reports of union instructions given to members, ofintimate details of intra-union politics, and of apparently incriminat-ing remarks attributed to active union members, all indicate that theAssociation was securing information by a system of spies plantedin the union ranks.One of the features of some of the cards is refer-ence to "#11" and "#12," as having obtained the information setforth, apparently designations for Watkins operatives.16The nota-tions on some of the cards are reproduced in part in the footnote."''6A Watkins bill to the Association ifor Septmuber "for special services and expensesas ordered and authorized . . ." carries this item :"Chief.#11-Sept. 8th-3019h, 23 days a $10.00 ----------------- $230.00"A similar bill for October :$248.00""#12: October 1st to 31st inclusive-31 days n $8.00 ----------An entry like the latter. referring to "#12," also appears on a bill for November.17The card of G. Harris bears this notation : "9/17/36-With G. Roe-instructed tofay off Salinas Sts., but to learn all lie could of activities of vigilantes and plans; ordersissued at Poodle Dog Hall I Union strike headquarters] at 7: 00 A. M. . . . 11/6/36-#12-Released by Police Dept. Is confirmed thief.Was the one who stole the clothingout of the automobile at the Poodle Dog and has been responsible for knocking over non-unionstrike breakers and removing pay."G. Roe's card carries practically the same notation.H. F. Day : "12/31/30-Was in meeting in El Centro Hotel with Dick Caldwell, Geo.Cramer, Mickey Shevlin, Frenchy Hart. Joe Powell, Wing Ding Red Railey,MillieRaileyand Harry Kilgore. It was agreed by this group that nothing could be done about astrike until thenon-unionmen were brought into line.FrenchyHart suggested that anopen mass meeting be held with everyone invited. Speakersfrom San Francisco andan Pedro will be sent a special invitation in an effort to convert non-union men.Caldwellwillmake this motion at the next Union meeting. A special assessment will be levied oneachmember to defray expenses of the mass meeting.Shevlin stated that 12 new.applications had been filed and he was expecting more before the next meeting night.1/15/37-Reported to be the next Pres. of F V W U #18211."Roy. Alcorn: "11/1/36-CP [Communist Party] member and works rather close toKircher.Working hard to have Doss [Union financial secretary] put out of office.""Bud" Montgomery, a member of the Union negotiating committee: "9/25/36-#11-Connected in the Communistic communication that was in the personal effects ofKircherhas left the city of Salinas.Montgomery resided at the Salinas Hotel.On the day thattheCommunistic literature was discovered,Montgomery went to hoteland was in aterrible state of hysteria ; it was stated that he had the jitters and was infear of hislife.Local Union officials have been trying to locate him in and about Salinas.Thismay be one reason why Aram and local labor leaders have made a search of the morgueof the County Coroner's office for some of their men who have disappeared.Montgomeryhad left most of his clothes in his room and not one person has any ideawhere he canbe located ; he has sonic relatives in Stockton and is reported to have a daughter inSanta Cruz."F. Abbott and Sun: "11/3/36-#12-Members of `beef squad'-plan on leaving for SanFrancisco."L.Farris: "10/11/36-works on Filipino situation.He works with them on problems.Program is not yet exposed."L.D. Kirby : "1/27/36-(# 12)-Cbmmmnist."J.Harwood : `Very radical in his talk, and active with the radical group in theUnion."12/10/36-Has made several attempts to get non-union men interestedin joiningthe union; claims that if they are not members that there will be no chance for them to 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe, therefore, find that by espionage upon the union activities ofthe shed workers employed by the Association's members, the As-sociation and its members named as respondents interfered with, re-strained, and coerced such employees in the exercise of the rightsguaranteed by Section 7 of the Act.E. Discrimination in reinstatement and employment after the strikeDuring the strike the Association took upon itself the function;of packing for its members.On September 12 it instituted a centralhiring system.Under this system, every. appl icant for a job in anyof the sheds was supposed first to apply at a central office or hiringhall,which was in charge of an Association employee.His appli-cation was taken down on a card, which he was required to sign.Of the three forms of application cards used at various times twohad lines to be filled in after the heading: "Uni6n affiliations." Ifthere were jobs available and if the decision of the employee in. chargewas favorable, the applicant was given a pass into the enclosure.This same system of hiring was continued through the rest of theseason, after the strike had ended and after the individual packershad resumed operations for themselves.The Association's hiringhall acted in general as a sort of employment office for the membersof the Association.If, as sometimes happened, applicants managedto obtain employment directly from a packer or foreman withoutgoing through the hiring hall, the packer was nevertheless supposedto report the employee's name to the hall and to file with the hallan application card made out by the employee.The hall undertookto pass upon the qualifications of employees thus directly hired aswell as upon those who applied to it. It thus controlled the employ-ment of workers in the sheds of all the Association members.1°work in Salinas this spring and thatthe Growers Shippersare going to sign up for 100%Union Shop rather than have another strike."J.B.McFadden:"C.P.Partybut innocent;trustedby rank and file ; honest ; thisnotation filed In the effects of Frank Stern as of 10/3/36. Salinas Communist.(C-1) ..."10/20/36-Reported McFadden will engineer gorilla [sic]welfare tonight."M. (Marlie)McFadden:"10/11/36-Insisting that members get rough and defy PicketOrdinance."B. Shell: "9/25/36-Responsible for solicitation and aid of Filipino Laborers, whoare calling mass meeting to vote on strike."A. Van Noy : "10/27/36-On switch board,MillerHall,2 weeks.Refused to go P.D.not In good standing for that reason;strong Union,but not Radical." ."The record does not indicate whether any of the non-member respondents took partin this hiring-hall system.The letters of the secretary of the Association dated October28 and 30, 1936,explaining some of its features and asking cooperation are addressed to"Members of the Association."We therefore find,,for the purposes of this proceeding.that the non-member respondents(Western GrowersProtectiveAssociation.S.A. GerrardCompany, Salinas Valley Vegetable Exchange,E.H. Spiegl, PeterA. Stolich, Inc., andWatsonville Exchange,Inc.) didnot participate. GROWER-SHIPPER. VEGETABLE ASSOCIATION OF CENTRAL CALIF. 357The employees were also furnished with so-called "recommenda-tion cards," which could be filled out by an employer and suppliedto any of those of his employees whom he wished to recommend toyother employers.Duplicates of any cards so filled out were to be.filed by the employer with the Association.Association witnesses testified that the purpose of the hiring halt'after the end of the strikeas, in part, to weed out those applicants=whose activities in the strike indicated that they might "cause troy--ble."Thus, it was stated, there was an attempt to keep out men who,had been jailed during the strike. In a letter to the members ofthe Association, explaining the system, the secretary wrote that with,it they would be able to maintain "a desirable personnel to the end-that the unpleasant and expensive experience of the past 2 months-shall not be. repeated at any sooner date than we can avoid." It was.insisted at the hearing, however, that union activity, as such; was=not a ground for rejecting an application. S. H. (Pete) Taylor,,who was in charge of the hiring hall immediately after the termina-tion of the strike, and therefore presumably best acquainted withits purposes, had disappeared on November 20, 1936, 1 day after theinstitution of proceedings in the Federal courts against him and the-Association-charging violation of certain Federal laws, and he was-unavailable at the time of the hearing.In passing upon applications for employment a file of cards was.consulted by those in charge of the hiring hall.This file, which.is an exhibit in evidence, contains, with insignificant exceptions, acard for every worker who was employed before and during the-strike.The card indicates whether the employee was, a striker or-whether lie worked as a strikebreaker.Many of them carry addi--tional comments, which are illuminating in determining the actualpurpose of the central hiring system.The nature of the entries on.certain of the cards is convincing evidence, not only of espionage,.but also of the purpose of the Association to blacklist the more activeunion members.We 'have already quoted some of these in discussing-above the charge of espionage.'A In addition, there are large num-bers of cards bearing such comments as "active striker," "picket.duty," "strong union man," and "shed steward."Use of the recommendation cards, which, under the circumstances,,would go only to employees who had already been approved by the.hiring hall, naturally would enable the exclusion by the hiring hallof an applicant from employment to be perpetuated even after theabandonment of the hiring-hall system in December 1936, as well. as,to be spread to any other areas, such as southern California or Ari-See footnote 17,supra.199549-39-vol. 15--24 :358DECISIONS OF NATIONAL LABOR RELATIONS BOARDzona, where employers might decide to require applicants to havesuch cards.Direct evidence of the operation of this system was given by OttoAbles, who was employed as shed foreman by E. J. Russell Co., one,of the Association members, both before and after the strike.After,the, strikeE. J. Russell Co. used the shed of the respondent W. R.Van Noy, Inc., for packing carrots.About 8 or 10 clays after Ablesresumed work for E. J. Russell Co. following the strike, Van Noy,of the other firm, asked him to hire a night crew for carrot packing.Ables went to the Labor Temple and picked up a crew of 21 unionmen.Their work lasted about a week. Shortly before the end ofthe week S. H. (Pete) Taylor was seen in the shed looking over thiscrew.After his departure 'Van Noy asked Ables the identity offive or six members of the crew who, it appears, were working underassumed names.These included John B. Alberty, Forrest Heard,and "Bud" Montgomery. On learning their true names, Van Noyinsisted that they get clearance from the hiring hull, and assertedthat they were troublemakers, members of the so-called "beef gang,"and that lie did not want to work them.Ables remousa-aCea °sayingthat their work was satisfactory, but Van Nov replied that lie hadto work some- non-union men, that the Association was putting pres-sure on him.Examination of the cards kept by the. Association onthe employees mentioned above gives it clue as to the reason whythey were apparently on the blacklist.20As a result, Ables took a list of the crew to the hiring hall in an.attempt to have them cleared.Eventually the matter was settled bythe night carrot-packing work, which lasted only a night or twomore.During this same period, while Ables was working as foreman inthe E. J. Russell Co. lettuce shed, Corley, Taylor's assistant, gavehim a list of 11 persons who, Corley said, could not be employed byRussell.The list includedMr. and Mrs. William Wooten, Mrs.Marvel Alberty, Lawrence Hagelund, Forrest Heard, Mr. and Mrs.Glenn Skaggs, Dolly Garrett, Hazel Smart, one Rhyne, and JamesDaniels. -The comments appearing on the cards of these employeesin the Association files are reproduced in the footnote.212oFor Alberty's card see footnote 22,infra.For heard'scard see footnote 21,infra.For Montgomery's cardsee footnote17, supra..21Wooten,William.M.: "9/4/30-FVWU out on strike.W. B. Grainger Packing Co.Wife :Katherine,owns property in Hebbron District with value of $800-balance of'$350-due RobertKay-paymentsas agreed to date 1/10/36."10/27/36-Agitator.Red.No good.Talkstoomuch-.Was cause of prestrike unreston .shed.-,,10/22/36-In on dirty work, they brag.Supposed to have led quite a few of theyoung teamsters-new members mostly kids."Mrs. Marvel Alberty:"E. J. Russell Pkg. Co. 9/4/36.-FVWU out on strike.Wife ofJohnAlberty.Extremely active in strike.Prestrike,agitator.Five feet six inches- i.;R.OwVhR-S.HIPPElt VEGETABLE ASSOCIATION OF CENTRAL CALIF. 359The experience of several shed workers in attemptingto secureemployment after the strike also illustrates the operation of theAssociation's card system.John B. A1bei°ttywas employed as a box maker by the General BoxCorporation in Salinas before the strike.He was a member of theBoxmakers Union, which struck in sympathy withthe Fruit andVegetable Workers Union. Though not a member of the latter union,any discrimination against him because of his participation in thestrike would be within the scope of the complaint, not only because.such discrimination would tend to discourage membership and ac-tivity in the Fruit and Vegetable Workers' Union, but also becausethe complaint charged that by. discrimination the respondents dis-couraged membership both in that and other labor organizations.On October 15 Alberty was arrested in connection with the dyna-miting of the General Box Corporation's shed.Though held in jailfor 4 days, he was finally charged only withvagrancy and disturbingthe peace.Later he was released without trial on' these charges.On the day after the strike was called off, Alberty went to work,under an assumed name, for W. R. Van Noy, Inc.,packing broccoliat-.first, and then carrots.A few days later, on November 8 or 9,his foreman, Bashin, told hint, when lie returned from lunch, thathe could not be used any more. Bashin admitted to him that hiswork was satisfactory a nd that lie was washing enough carrots, butsaid. "The' orders cone from higher lip."When he called for hischeck the next day, Basliili asked him if hisname wasAlberty.Albert.y admitted it was, but Bashin refused to explain why he hadasked.On the following Sunday Alberty talked to Van Noy about oneOtis Barger who had also been laid off.Van Noy told him that135 pounds-29 years-full face-rather chunky-has seven-year-old son by first husband.Asa rule she workson smallerjobs.Verystrongin herunion work.Agitator;believesin strong-arm methods."Ilurd.outonstrike.TheMerrillPackingCompany.10/2T/36-In jailduring strike.Reported trouble maker."itonstrike.Tho Merrill lackingCompany. 10/27/:t6-PicketDuty ; strike <4itator.'10/15/'i6-SPD-Sec.409P.C.For description see111 ug ^ 9S6."Skaggs.i,.(\I(s.j : ' 9/4/36-FVWUoutonstrike.SalinasPackingCompany.10/27/36-Picketduty : strike agitator."Hagelmid,Lawrence"9/4/36-FV WIJ outon strike.The Merrill Packing Company.8135C.B. claim for collection cancelled as uncollectible.10/27/36-on picket duty. InJail during stoke.Rm. 22 PlazaHotel,Salinas,California.10/16/36-SPD."(;arrett, I).: "9/4/:36-FVWUout on strike.E. J. Russell Pkg.Co.CB; File on M. C.(Jack) Garrett ; Wife, Dolly ;no dependents;rentshone ; 2/20/35Card of Jack Gar-rettthus refern d to:"9/4/36-FVWU out onstrike.Ice-KistPacking Co., Salinas.10/27/36.Trouble-maker.Hot.Agitator.Should be checked further."Smart. i-Iazcl: Cardmissing.:Thereare cards for four Rhynes in the Association files.The comments on them areofno particular significance.Daniel,,.,i.:9,/4/36-FVWUout on strike. ' K. R. NuttingCo.C.B..'Claim for, col-lection canceledas uncollectible11/21/33.Salinas 10/5/36-SPD-Ord.20.11/5/36Working." 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarger had been on the blacklist but that "that has been straightenedup liow."Alberty asked what he had to do "to get off the black-list."Van Noy told him to see Ryan of the General Box Corpora-tion and Taylor at the hiring hall before he could work in Salinas,Imperial Valley or Arizona.'In a later conversation Van Noy admitted that he had learnedAlberty's identity from the General. Box Corporation and Taylor.The foregoing findings are based upon testimony of Alberty whichwas uncontradicted by Van Noy or Ables, although W. R. Van Noy,Inc., is one of the respondents.About November 15, Alberty met Taylor on the street and askedwhy Taylor had him on the blacklist. Taylor replied, "I haven't gotyou on the blacklist.That comes from the higher ups and there isnothing I can do about it."In January Alberty made his next attempt to secure work, at theImperial' Box Corporation, in El Centro, California.He also triedat the Martin C. Wall Packing Company, in El Centro, and later athis former. place of employment, the General Box Corporation, inSalinas.He was successful in none of these attempts.At the timeof the hearing he was working for Gillinsky Packing Company, afirm which was neither a member of the Grower-Shipper Associationnor a respondent in this proceeding..The notations on his card are reproduced below.22For'°estHeardwas employed by Merrill Packing Company,. Inc.,Ltd., before the strike.He was a member of the Union and duringthe strike took part in the picketing.Toward the end of the strikeHeard was at a drinking party in the Plaza Hotel which was raidedby the police.The police were looking for gas bombs and dynamitebut found none.Nevertheless the members of the party were takeninto custody.Heard was kept in jail for 41/2 days and then releasedwithout trial.After the strike he sought employment unsuccessfully at severalsheds.About a week later he was hired by Ables to work for ' VanNoy.He worked under an assumed name. for 3 nights packingcarrots.Then Ables told him he would have to be cleared throughthe hiring hall.He and Ables went to see Taylor. Taylor told himto continue work that night, but asked for a list of Van Noy's nightcrew.A day or so later, Corley, Taylor's assistant, brought Van Noythe list of 11 names referred to in Ables' testimony, saying that thoselisted could not be employed.The list included Heard, under his realname.Van Noy knew Heard's real name, and he was therefore told22Alberty,John B.(Alias below) : "9/4/36 FVWUout on strike.General Box Dis-tributors.10/27/36.Went outon strike and still out.JailedOrd. 231 N. C.S. SPD.See Mug #1046.Alias-John Colburn and Jobn Corbin." GROWER-SHIPPER VEGETABLE ASSOCIATION Or CENTRAL CALIF. 361he could not work there any longer. The comments appearing onhis card in the Association files have already been set forth above.2"Two months later he, secured- work with Gillinsky Packing Com-pany, for which he worked up to the time of the hearing.Mrs. Marvel Albertywas working for E. J, Russell Packing Co.at the time of the strike.Apparently without going to the hiringhall she obtained employment at the shed of Gco. J. Gillingham Co.,an Association member, the day after the strike ended.About 2weeks later her foreman told her he could not use her any more.When she asked why she was being discharged, he replied that hedid not have to tell her.On November 20 she secured work withher former employer, E. J. Russell Co., another Association member.But after 2 days' work there, Ables, the foreman, told her that hehad orders to discharge her, although her work was satisfactory andhe did not want to do so.He said, however, that Corley, Taylor'sassistant, had pointed her out for discharge, and had stated that an-other was to be substituted for her.Russell also told her that hewould have to discharge her, but he said that he would try to get hername off the Association's "black list."He told her to return onMonday.On Monday he reported that he had talked to Taylor andgotten her off the "black list," but the shed shut down that day,having run out of work.The comments on the card for Mrs. Albertyin the Association's files, which have already been set forth above,24provide a clue to the motive of the hiring hall in attempting to haveher discharged.Shortly before she testified at the hearing on May4, 1937, Mrs. Alberty applied at Salinas Packing Co. (an Associationmember) for work. She was asked whether she had been in anytrouble during the strike or if she "had anything against her."When she replied that she was "on the black list," she was told thatshe could not be used, that no one was wanted "that would causetrouble in any wity."She also applied to The Lester Stirling Com-pany and Merrill Packing Company shortly before May 4, 1937,without success.She was not working at the time of the hearing.George Footewas a member of the union strategy committee dur-ing the strike.On November 9, after it ended, the Geo. J. Gilling-ham Co. offered him a job, but withdrew the offer on the same daybefore. he had reported for work, because the hiring hall had dis-approved him.On November 15, the foreman of the IrvingWilliams Co. offered him a job and said he could "clear" him withthe hiring hall.But the hiring hall refused to issue him a pass, andhe obtained no work.The card for Foote is missing from the Asso-x See footnote 21,supra.a Seefootnote, 21,supra. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDciation's files, but it appears that it listed him as a "commuuist.''2'He received work later, from December 15 until early in March.1937, in Imperial County.He also worked in Arizona.Bill Rednerwas working for the Salinas Valley Vegetable Ex-change at the time of the strike.He was a member of the Union,and was financial secretary of Fruit and Vegetable Workers' Unionof Arizona.During the strike he worked on the committee which.prepared the Union's strike bulletins.The comments on his card inthe Association files are reproduced below.26After the strike he found that because he had no pass he vas' un-able to get into the various packing sheds -inside the barricades toapply for work. John Noah, foreman of the shed of Irving Wil-liams Co., undertook to obtain a pass for him.At Noah's suggestion,Redner applied at the hiring hall about 2 days after the end of thestrike.He stood by the telephone while the clerk receiving applica-tions repeated a lot of names over it, which included his own. Shethen disappeared into the office of Taylor, who was at that time illcharge of the hiring hall.When she returned she called the namesof five or six in the list and of two or three others, and gave thempasses, but told Redner and one other applicant that they were "outof luck."Redner obtainedno pass, andhe was unableto securework packing in Salinas the rest of the season, although he tried attwo or three other sheds.He worked at two box companies, however, and then went toArizona, where he obtained employment from L. D. McLaren Pack-ing Company.' Later he worked for "Well Pack Packing Com-pany." 'He was working at the time of the hearing.E. G. Huddleston was employed by E. E. Harden Packing Com-pany before the strike.He had been a union membersince 1932.During the strike he did picket duty.The comment on Huddleston'scard from the Association's file is reproduced below. "1After the strike was over he made no immediate attempt to securea job in the Salinas-Watsonville district, because, as he testified at"The commentson the card were read into therecord as follows:"Foote, G. (George)9/4/36.FVWU out on strike. Peter A. Stolich,Inc.10/27/30 nickname 'Whitey.'Communist.9/21 /36(S-1) Communist."eftRedner,B.: "9/4/36 FVWU outon strike.Salinas Valley VegetableExchange.CB : Graduate 'of local schools.Employed here and there.Parents ownproperty.9/18/36-Following notation contained on paper : Bill Redner-Chung.W. Nelson, L.,E.Montgomery, S. L., S. Elston. Stolich, E. Alcorn,Spiegl.,L. Farris,Gillingham.Pickedup in raidon -lirscher.SalinasCommunist9/20/36.10/2/36-ArrestedSalinas chg.on investigation.21 years ; 148lbs. ; 5'9%/ " ; brown eyes ; brownhair.Box maker-lettuce trimmer.10/17/36-Case to come up 10/27/36 (A-2). Caseconsidered seriousby I. L.D. Salinas Sheriff's9498.Mug #1004.27Not a respondent or Associationmember.28 So in record.Exhibit B-15 listsWelpak VegetableCo. of Salinas as an Associationmember.a"nuddleston. E. : "9/4/36 BV WU out on strike. E. E. Harden Packing Co. 10/27/36Radical;troublemaker ; Red.CB: File on'E.B.Huddlestone;married twice ; Haveaccounts against several Huddlestons in town." GROWER-s:H I PPF,R V IECEETABLE ASSOCIATION .OF CENTRAL CALIF. 363.the hearing, it was against his principles to go through the hiringhall.Instead he went south and secured work at theKing PackingCompany, Resida, California, starting November 16.When theoperation finished on December 3 or 4 the company moved to Somer-ton,Arizona, taking the crew withit.His foreman,one "Scotty"-Forington, asked hint personally to come along.When he arrivedatSomerton, however, the 'foremanstated that he couldnot use-Huddleston.He admitted that Huddleston's work was ' satisfactorybut asked him whether he had "got into any trouble in Salinas."Hudclleston, however, secured work at M. 0. Best Company in ElCentro about December 2:1, where he worked 2 weeks.Not longafter he started work Taylor was seen in the shed. The foremanwarned Huddleston that Taylor was trying to get hintdismissed.A few days later Hudclleston asked for a short leave, saying,however,.that if it would endanger his job he would not go.He was assuredby his foreman that it was all right. But when he returned, hefound that his place had been filled.While he was waiting around'.the shed for the foremanto see ifany other openings were available,.he saw two new melt hired for work which he was qualified todo.Up to the time of the hearing he had been unableto secure-employment although he had applied at not less thansix sheds,in the Salinas-Watsonville district, five of which belonged to mem-bers of the Association, four to respondents in this proceeding.Jack Hartworked for the Crown Packing Company before thestrike.He had been a union member since 1933.During the strike.he wasan active picket.The comments appearing on his card inthe Association files, which are reproduced below, indicate, what aclose check was kept on his activities.:"Immediately after the strike Hart applied to the foreman of the.Crown Packing Company for reemployment.He was told to applyat the hiring hall , but refused to do so.to the hiring hall, and with the help of Noah, foreman of the Wil-lianlsshed, succeeded in getting a pass intothe enclosure.He worked1 day for Williams Packing Company, and then, learning that onlyhalf a clay's work remained, he quit to take a job in a barroom.When the lettuce season had finished inSalinas hesought work in30Hart.J.(Jack Frank) : "9/4/36 FVWU out. on strike.Crown Packing Co.CB :-Claim for collection cancelled as uncollectible,5/14/34.5'5"-144 lbs.-34 years--single-born Penna. 12/28/36-Backed Left Winger Kestersonup in all his remarksmade in Union meeting of 12/24/36.12/19/36-Working for Engleman.12/21/36-Caged #512.12/28/36-WorkingWahl.1/2/37-,Called#512.7.2/29/36-Reported;to be Communist investigator for left wing members of Union. 12/30/36-Discharged by-Wahl for poor work. 12/31/36-See report on Homer Day of this date. Important.1/4/37-Working for Hunter Johnson.1/12/36-NotworkingHunter Johnson-1/29/37-Reported to have left for Salinas with Danny Deavers,Helen Hardeman Fat.McFadden, and Alex Bordges to attend meeting of CIA." :364DECISIONS OF NATIONAL LABOR RELATIONS BOARDsouthern California.He worked for a short while at theEnglemanshed and 'then at the Martin C. 'Wall Packing Company in Eli Centro..After 1 or 2 days there his foreman,'Glenn Wright,, told him thatthe company could not use him, his work was satisfactory but "youhave got a finger on you in the office."He was accordingly dis-'charged about December 30.Wright advised him to keep his mouth'shut and not ask why and said that if Hart talked it would costWright his job.He advised Hart to apply to one Weaver for a job,saying that Weaver "don't care who he uses, he will use anybody,union men, radicals, or anybody can go to work there."Hart hadseen Taylor in both the Engleman and Wall sheds.Following Wright's advice, Hart applied to Weaver but found that<ill jobs had been filled.So lie went to work for another firm wash-ing and packing carrots.This job lasted about 9 days, when Hartwas let go, in a reduction of the crew.He did not try to get work inany of the Salinas district lettuce sheds in the spring of 1937, feeling-that any such attempt would be useless.He was working, however,presumably in a job of another kind, at the time of the hearing.Oscar Rowewas employed by W. & S. Packing Company (one ofthe respondents) just before the strike.He was a union member.During the strike he was almost constantly on picket duty.He wasarrested for disturbing the peace, convicted with about 200 otherswho were tried at the same time, and given a. suspended sentence.The entry on his card in the Association files is reproduced in thefootnote."After the strike was over he went to the San Fernando Valleyand secured work with H. P. Garin Company, one of the respondents,-working until the end of the packing there for about 12 days.About'Christmas he secured work with the Engleman Packing Company inEl Centro.Shortly thereafter he saw Taylor looking around theshed.On January 3 hisforeman,Otis Kelso, told Rowe that he wasgoing to have ' to let Rowe and his brother Walter go.Kelso ex-plained that he hadbeenordered to discharge them by the office.Headmitted their work was satisfactory and said that he could give noreason.He told Rowe that it was a question of either his job ortheirs.Since that time Rowe has been unable to secure employmentin the lettuce sheds although he has tried both at W. & S. PackingCompany, his former employer,and againin Arizona.In connec-tion with the incident at the Engleman shed, the entry on Walter'Rowe's card in the Association files is reproduced below.32aRowe, Oscar A.: "9/4/36 FVWU out on strike.W.'& S. Packing Co. 1934 Employedwith D.A. Storm ; owned home ; no children;pays bills promptly,however, C.B. had two'collectionswhich were paid as soon as he was contacted.Apparently.were subject todispute.'10/27/36.Trouble maker.No good.Very active striker."^ Rowe, Walter A. ; "9/4/36 FVWU out on strike.W. & S. Packing Co. C. B. havetwo collections against Walter A. Rowe of Parkfield,Cal.,which total $450.00.10/27/36.'Trouble maker.No good.Very active striker." GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 365kA. C. Kingworked for Matsuura & Mauri before the strike.Hehad been a union member since May 1935.During the strike he was.oil picket duty.No card for him was located in the Association files.-After the strike he went immediately to Arizona, where he applied'for work. at the shed of H. P. Garin Company. Ira Gattis, the fore-man, told him that corning from the Salinas district, he would haveto have a clearance ("recommendation") card.Since King had none,.he did not obtain employment at this shed.He later secured work inArizona with McLaren Packing Company, an employer of union.labor.Shortly before testifying at the hearing King returned to.Salinas, but, although he sought employment at nearly every shed,in the district, he was unable to get any.We think that the evidence which we have recited above is con--elusive that the Association instituted a system designed to preventthe hiring or continued employment of the more active union membersin the sheds of members of the Association and in the sheds of anyother 'employers whom it could persuade to cooperate in such scheme.The result was discrimination for union activity against the indi-viduals discussed, which expressed itself in terminating or preventing-employment as follows :John B. Alberty, discharged by W. R. Van Noy, Inc., November 7,.1936.Forrest Heard, discharged by W. R. Van Noy, Inc., about Novein-ber 15, 1936.17rs.Marvel Alberty, refused employment by Salinas Packing Co..not later than May 4, 1937.George Foote, refused employment by Geo. J. Gillingham Co..November 9, 1936.Bill Redner, refused by Association opportunity of applying for,employment in any sheds within barricades about November 4, 1936-E. G. Huddleston, discharged by King Packing Company; aboutDecember 5, 1936, and by M. 0. Best Company about January 7, 1937..Jack Hart, discharged by Martin C. Wall Packing Company about.December 30, 1936.Oscar and Walter Rowe, discharged by Engleman Packing Corn--pany January 3, 1937.A. C. King, refused employment by H. P. Garin Company, notlater than December 1, 1936.In this scheme the Association was "acting in the interest" of theemployers who were members of the Association, and any otheremployers who were willing to cooperate in the scheme.By virtueof Section 2 (i) of the Act it is, therefore, to be regarded as anemployer.The other respondents, except Western Growers Protective As-sociation,S.A.GerrardCompany, Salinas Valley Vegetable 0.366DECISIONS OF NATIONAL LABOR RELATIONS BOARDExchange, E. H. Spiegl, Peter A. Stolich, Inc., and Watsonville Ex-rchange,.-Inc.,33 participated in the scheme, all of them, so far asappears, securing their employees after the strike through the hiringhall or following the recommendations of the hall with respect totheir employees.Of the firms named as respondents, however, only,one 44was directly involved in any of the individualcases. dis-,cussed-W. R. Van Noy, Inc.Only this firm, therefore, do we findto have itself violated Section 8 (3) of the Act.We find that W. R.Van Noy, Inc., discriminated against John B. Alberty on November.9,1936, and Forrest Heard about November 15, 1936, in regard totheir hire or tenure of employment by terminating their employmenton those days, thereby discouraging membership in a labororganization.The respondents participating in the scheme (including W. R.Van Noy, Inc., and the Association), however, are responsible for itseffect in causing discrimination by others for reasons of union activityagainstthe individual employees whose cases have been discussed.We find that the respondents (with the exception of Western,GrowersProtectiveAssociation,H. P. Garin Company,- i S. A.-GerrardCompany, Salinas Valley Vegetable Exchange, E. H.Spiegl, Peter A. Stolich, Inc., and Watsonville Exchange, Inc.) have,by the scheme referred to, interfered with, restrained, and coerced,employees in the exercise of the rights guaranteed in Section 7 of theAct.Their participation in the scheme has affected the exercise ofsuch rights not only by the employees actually found to have beendiscriminated against but also by employees of all members of the_Association and of all other employers whose hiring policy wasgoverned following the strike by the system which we havedescribed.VI.CONCLUSION AS TO CERTAIN RESPONDENTSThe evidence does not connect E. H. Spiegl quid '-Western GrowersProtective Association with any of the activities set forth in SectionV.Neither was a member of the Grower-Shipper Association, andneither authorized the latter Association to act for or represent it.Consequently, the complaint will be dismissed as to these respondents.'We are also granting the motion of H. P. Garin to dismiss the com-plaint against H. P. Garin Company, of the estate of which he hasbeen appointed receiver.We shall not dismiss the complaint against Merrill Packing Com-pany, Inc., Ltd., or J. A. Simmons, Inc.No satisfactory evidencehas been offered in support of the allegations of the answers to the"See footnote 18.supra.39AlsoH. P. Garin Company,in respecttoKing andthe Rowes but for reasons ex-plained below.the case against that respondent will be dismissed.35Excepted for reasons stated below. GRO\VER-SHIPPER. VEGETABLE ASSOCIATION OF CENTRAL CALIF. 367effect that those firms have been dissolved 36 or are in bankruptcyproceedings.Moreover, proof of dissolution of a corporation occur-riilg after its commission of unfair labor practices would not appearto require dismissal of a complaint against it.It is therefore unneces-sary to determine whether the respondent, Peter A. Stolich, Inc., hasbeen dissolved. 37Vu . THE EFFECT OFTHEUNFAIR LABOR PRACTICESOUPON COM1lIERCEWe find that the activities of the respondents (except H. P. GarinCompany, E. 1-1. Spiegl, and WVestei it Growers Protective Associa-tion) set forth in Section V A, C, D, and E above, occurring in con-nection with the operations of said respondents and of other membersofGrower-ShipperAssociation,describedabove in Section I,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead and have ledto labor disputes burdening and obstructing commerce acid the freeflow of commerce.VIII.THE REMEDYIn additionto the usual ordersto cease anddesist their unfairlabor practices,we shall order the respondents to take certain affirma-tive action in orderto effectuatethe policies of the Act.3RWe shallorder the respondent firms (with certain exceptionsto be hereafterexplained), and the Grower-Shipper Association whenacting astheir agent or as agent of its members (again withcertain exceptions)for the purpose of bargaining concerning wages,riites ofpay, hoursof employment, or other conditions ofemployment,to bargain col-lectivelywithUnited Cannery, Agricultural,Packing and AlliedWorkers of America, Local 18,the successor,so far as the shedworkersinSalinas areaare,concerned, to Fruit andVegetableWorkers' Union of California, No. 18211, with whichwe have foundasWhile it was testified orally that Merrill Packing Company, Inc., Ltd.,has been dis-solved, the only documentary proof offered and admitted was a certified copy of a certificateon file in the clerk's otfico.of the Superior Court for Monterey'County stating that theshareholders had voted for dissolution of the corporation.This in itself does not effecta dissolution,but merely authorizes the directors to take the necessary steps toward dis-solution.Such action may be revoked at any time prior to the distribution of thecorporation's assets.When dissolution has actually been accomplished, n certificate tothat effect or a copy of an order of the Superior Court winding the corporation up isfiledwith the Secretaryof State and the county clerk.Deering's California Civil Code(1937) §400.401, 403.No copy of such certificate or order was offered in theseproceedings, nor was there any evidence that such certificate or order had been issued.srA certified copy of Certificate of Winding Up and Dissolution of Peter A.Stolich, Inc.,dated June 16, 1937,was filed with the Board following the original hearing in thisproceeding.A copy of the Certificate was mailed by counsel for Peter A. Stolich, Inc., tocounsel for the Union at the same time.No objections thereto have been filed by theUnion,and we therefore order.that the copy filed with the Board be incorporated inthe record of this proceeding.scWestern Growers Protective Association, I7. P. Garin Company, and E. H. Spieglare to be excepted frontthe provisions of the Order discussed in this section. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat the respondents refused to bargain on September 2, 1936.Sincewe have found that all the shed workers employed by each of therespondent firms anywhere in the Salinas-Watsonville district con-stitute appropriate bargaining units, and since we are unable to findfrom the record that Local 18 is the successor to Local 18211 so faras shed workers employed in the Watsonville area are concerned, ourorder must be restricted to bargaining with employees of firms whoseoperations are contmed to the Salinas area."-'An exhibit introducedby counsel for the respondents shows the number of shed workersemployed on May 8, 1937, by various firms, including all named asrespondents except M. L. Kalich & Company, and their division asbetween Salinas (including Castroville and Moliis) and Watsonville(includingHollister).On the basis of the evidence we find thatLocal 18 succeeded Local'18211 as exclusive bargaining agent so faras the shed workers employed in the Salinas-Watsonville district bythe following respondent firms are concerned : A. Arena & Company,Ltd., Bruce Church Company, Farley Fruit Company, Farmers Prod-uce Company, W. B. Grainger Packing Company, E. E. HardenPacking Company, Holme & Seifert, Major Distributing Company,Merrill Packing Company, Inc., Ltd., P. R. Nutting Company, S.Rianda Packing Company, Salinas Lettuce Company, Salinas ValleyVegetable Exchange, J. A. Simmons, Inc., D. A. Storm, Inc., PeterA. Stolich, Inc., The Lester Stirling Company, W. R. Van Noy, Inc.,W. & S. Packing Company. Our order to the respondent firms tobargain with Local 18 will be restricted to those named above.Wefind also that it succeeded Local 18211 as exclusive bargaining agentso far as the shed workers employed in the Salinas-Watsonville dis-trict by the following members of the Grower-Shipper Association,not named as respondents, are concerned : D'Arrigo Brother Colin-pany, Growers Produce Dispatch, Hunter Johnson, Arthur Mann,Monterey Bay Farms, Premier Produce Company, Salinas PackingCompany, and Welpak Vegetable Company.Our order to the Association to bargain with Local 18 will berestricted to the case of negotiation on behalf of the respondentsnamed above, the non-respondent members of the Association justnamed, and other members of the Association 'whose shed workersin the Salinas-Watsonville district are employed by them only in"the Salinas area.We shall also order 'he reinstatement or employment of the in-dividual employees or applicants against whom we have found thatdiscrimination in hire or tenure of employment was practiced orcaused by the respondents. In addition, remedial pay for the, periodg'The geographical division between the Salinas and Watsonville areas is to be thatwhich separated the jurisdiction of the Watsonville sublocal of Local 18211 from thejurisdiction of the Salinas local. GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 369from the earliest date upon which the discrimination expressed itselfin terminating or preventing employment to the date of the offerof reinstatement or employment shall be paid, less the net earnings 40of the individual during such period.Such pay shall be calculatedon the basis of the average of his weekly earnings during the yearending September 3, 1936.This part of the Order will run against the Association and therespondents who were members of the Association requiring them tocause offers of reinstatement or employment to be made to the per-sons involved.While of the respondents named, only W. R. VanNov, Inc., directly discriminated against any of these persons, allof the members of the Association(as. well as the Association)participated in the scheme which produced the discrimination. Itis the Board'sduty to frame an order which will as nearly aspossible restore the situation which would have existed in the absenceof the hiring-hall scheme.We shall also order W. R. Van Noy, Inc., to make offers of re-instatement directly to the two employees against whom we havefound that it discriminated.In accordance also with our usual practice we shall order thatthose employees of the respondent firms(except H. P. Garin Com-pany and E. H. Spiegl)who went out on strike on September 4, 1936,in protest against the unfair labor practices of the Association andthe firms it was representing,be offered the opportunity,upon appli-cation, of returning to work in the positions which they occupiedbefore the strike orin positions substantially equivalent thereto.This order, which will be directed to all the respondent firms (exceptH. P. Garin Company and E. H. Spiegl),will except such strikersas have, since the strike, been reinstated in the positions occupiedby them before the strike.Such reinstatement shall be effected in the following manner:Each employee ordered reinstated shall be entitled to reinstatementto his former or a substantially equivalent position in the shed of therespondentfirm by whomhe was employed at the time of the strike.All eanployees-hired since the commencement of the strike shall, ifnecessary to provide positions for those to be reinstated,be dismissed.40By net earnings"ismeant earnings less expenses,such as for transportation, room,and hoard, incurred in connection with obtaining work and working elsewhere, whichwould not have been incurred but for the unlawful discharge, or refusal of employment,and the consequent necessity of seeking employment elsewhere.SeeMatter of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumberand. hairmillWorkers Union, Local 2590,8 N. L. R. B. 440. Monies received for workperformed upon Federal, State, county,. municipal, or other work-relief projects are notconsidered as earnings, but, as provided below in the Order, shall be deducted from thesum due the employee, and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal. State. county. municipal, or other government or governmentswhich supplied the funds for said work-relief projects. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf, thereafter, by reason of reduction in force there are not sufficientpositions available in the respondent's shed for the remaining em-ployees, including those to be reinstated, all available positions shallbe distributed among such remaining employees in accordance withthe respondent's usual method of reducing its force without dis-crimination against any 'employee because of his union affiliation oractivities and following a system of seniority to such extent as hasheretofore been applied in the conduct of the respondent's business.Those employees remaining after such reduction, for whom there arethen no available positions, shall be placed upon a preferential listprepared in.accordance with the principles set forth in the previoussentence, and shall thereafter, in accordance with such list, be offeredemployment in their former or substantially equivalent position.Inview of the fact that it is impossible to determine on the recordwhether each of the strikers applied for reinstatement, to what extentapplications were refused, and on what grounds, we shall not orderback pay for the period prior to the issuance of this Order.We shall,however, order the payment of such stuns as may be necessary to makewhole any employees who are refused reinstatement pursuant to ourOrder.The fact that the respondent, Peter A. Stolich, Inc., may have beendissolved following the original hearing in this proceeding requiresno modification of the terms of the Order from those set forth in theProposed Order. So far as the Order contemplates continuing busi-ness activity, it will simply be inapplicable to that respondent if thelatter has been dissolved, but .it will be applicable otherwise, as, forexample, in its provisioais for back pay.Any successor to saidrespondent will, of course, by its terms, be subject to the Order.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Fruit and Vegetable Workers' Union of California, No. 18211,was, and United Cannery, Agricultural, Packing and Allied Workersof America., Local 18, its successor so far as shed workers in theSalinas area are concerned, is a labor organization, within the mean-ing of Section 2 (5) of the Act.2.The respondent, Grower-Shipper Vegetable Association of Ceii-tralCalifornia is an employer of the employees involved herein,within the meaning of Section 2 (2) of the Act.3.The shed workers, employed in the Salinas-Watsonville districtin packing lettuce by members of Grower-Shipper Vegetable Associa-tion of Central California and by those other firms which on August GROWER-SHIPPER VEGETABLE, ASSOCIATION OF CENTRAL, CALIF. 37I_11, 1936, authorized said Association to represent them in labor mat-ters, are employees, within the meaning of Section 2 (3) of" the Act,_2nThe shed workers employed in. packing lettuce in the, Salinas-Watsonville district by each of the respondent firms constitute a: unitappropriate for the purposes of collective bargaining, within the.meaning of Section 9 (b) of the Act.5.On August 6, 1936, and all times thereafter until about July;12, 1937, Fruit and Vegetable Workers' Union of California,. No..18211, was the exclusive representative for the purposes of collective-bargaining, within the meaning of Section 9 (a) of the Act, of allthe employees in each of such units, except the employees of E. H._Spiegl; and from and after about July 12, 1037, United Ckmiery,_Agricultural, Packing and Allied Workers of America, Local 18,..has at all times been such exclusive representative of all the em-ployees in each of such units as were confined to employees in the-Salinas, as distinguished from the Watsonville area.6.By iefusing to bargain collectively with Fruit and Vegetable-Workers' Union of California, No. 18211,. on September 2, 1936, as.the exclusive representative of the employees in each of, the units.held appropriate in paragraph 4 above, the respondent, Grower-Shipper Vegetable Association of Central California, acting for itself:and as agent for and in the interest of its members and. all the re-spondents named herein (except Western Growers Protective Asso-H. P. Garin Company, and E. H. Spiegl) engaged in unfair-labor practices, within the meaning of Section 8 (5) of the Act.7.By refusing to bargain collectively, through Grower-ShipperVegetable Association of Central California, with Fruit and Vege-tableWorkers' Union of California, No. 18211, on September 2, 1936,.as the exclusive representatives of all of its employees in the unitheld appropriate in paragraph 4 above, each of the other respondents-named herein (except 117estern Growers Protective Association, H. P.Garin Company, and E. H. Spiegl) engaged in unfair labor prac-tices,within the meaning of Section 8 (5) of the Act.8.By such refusal, thereby interfering with, restraining, and'coercing employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the respondents (except Western Growers Pro-tective Association, H. P. Garin Company, and E. H. Spiegl) have-engaged in unfair labor practices, within the meaning of Section8 (1) of the Act.9.By discriminating in regard to the tenure of employment ofJohn B. Alberty and Forrest Heard, thereby discouraging member-ship in Fruit and Vegetable Workers' Union of Central California,,No. 18211, the respondent W. R. Van' Noy, Inc., has engaged in,unfair labor practices, within the meaning of Section 8 (3) of the Act..11 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.By practicing or causing discrimination in regard to the hireor tenure of employment of John B. Alberty, Forrest Heard, Mrs.Marvel Alberty, Oscar Rowe, Walter Rowe, Bill Redner, E. G.Huddleston, Jack Hart, George Foote, and A. C. King, and thusinterfering with, restraining, and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents(exceptWestern Growers Protective Association, H. P. Garin Com-pany, S. A. Gerrard Company, Salinas Valley Vegetable Exchange,E. H. Spiegl, Peter A. Stolich, Inc., and Watsonville Exchange, Inc.)have engaged in unfair labor practices, within the meaning of Sec-tion 8 (1) of the Act.11.By inducing Tracy-Waldron Fruit Company to abandon its:attempt to pack independently of the Grower-Shipper Associationduring the course of the strike, thus nullifying the operation of thecontract made between such company and the Union and thereby=interfering with, restraining, and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents-(exceptWestern Growers. Protective Association, H. P. Garin Com-pany, S. A. Gerrard Company, Salinas Valley Vegetable Exchange,E. H. Spiegl, Peter A. Stolich, Inc., and Watsonville Exchange,. Inc.)have engaged in unfair labor practices within the meaning of Sec-tion 8 (1) of the Act.12.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.13.Western Growers Protective Association, H. P. Garin Com-pany, and E. H. Spiegl have not engaged in unfair labor practices,within the meaning of Section 8 of the Act; and none of the respond-ents except W. R. Van Noy, Inc., have engaged in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10. (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that :1.Each of the following respondents and its officers, agents, suc-cessors, and assigns shall cease and desist from refusing to bargaincollectively in respect to rates of pay, wages, hours of employment,and other conditions of employment with United Cannery, Agricul-tural, Packing and Allied Workers of America, Local 18, successorto Fruit and Vegetable Workers' Union of California, No. 18211, asthe exclusive representative of the shed workers employed in theSalinas-Watsonville district by each of said respondents : A. Arena.& Company, Ltd., Bruce Church Company, Farley Fruit Company, GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 373Farmers Produce Company, W. B. Grainger Packing Company, E.E. Harden Packing Company, Holme & Seifert, Major DistributingCompany, Merrill Packing Company, Inc., Ltd., K. R. Nutting Com-pany, S. Rianda Packing Company, Salinas Lettuce Company, Sa-linas Valley Vegetable Exchange, J. A. Simmons, Inc., D. A. Storm,Inc.,Peter A. Stolich, Inc., The Lester Stirling Company, W. R.Van Noy, Inc, W. & S. Packing Company.2.The respondent, Grower-Shipper Vegetable Association of Cen-tral California and its officers, agents, successors, and assigns, whenacting for the purpose of bargaining concerning wages, rates of pay,hours of employment, or other conditions of employment, for itselfor in the interest of any of the respondents named in paragraph1 above or of any members of said Association 41 whose packing op-erations in the Salinas-Watsonville district are confined to the Sa-linas, as distinguished from theWatsonville area, shall cease anddesist from refusing to bargain collectively, with respect thereto,with United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Local 18, successor to Fruit and Vegetable Workers' Unionof California, No. 18211, as the exclusive representative of the shedworkers employed in the Salinas-Watsonville district by each of saidrespondents or members.3.The respondent,W. R. Van Noy, Inc., and its officers, agents,successors, and assigns shall cease and desist from discouraging mem-bership in United Cannery, Agricultural, Packing and Allied Work-ers of America, Local 18, successor, so far as the Salinas area is con-cerned, to Fruit and Vegetable Workers' Union of California, No.18211, or any other labor organization, by discrimination in regardtohire or tenure of employment or any term or condition ofemployment.4.The respondent, Grower-Shipper Vegetable Association of Cen-tral California, when acting for itself or as agent or in the interestof any of its members, each of the other respondents (except West-ern Growers Protective Association, H. P. Garin Company, S. A.Gerrard Company, Salinas Valley Vegetable Exchange, E. H. Spiegl,Peter A. Stolich, Inc., and Watsonville Exchange, Inc.), and theirrespective officers, agents, successors, and assigns shall cease and de-sist from maintaining surveillance of or employing any manner ofespionage for the purpose of ascertaining and investigating the activ-ities of United Cannery, Agricultural, Packing and Allied Workersof America, Local 18, successor, so far as the Salinas area is con-cerned, to Fruit and Vegetable Workers' Union of California, No.41 Including D'Arrigo Brothers Company, Growers Produce Dispatch, Hunter Johnson,Arthur Mann, Monterey Bay Farms, Premier Produce Company, Salinas Packing Company,and Welpak Vegetable Company.199549-39-vol. 15--25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD18211, or of the activities of any of their employees or of any em-ployees of members of the Grower-Shipper Vegetable Association ofCentral California in connection with such organization or any otherlabor organization.5.The respondent, Grower-Shipper Vegetable Association ofCentral California, when acting for itself, or as agent or in theinterest of any of its members, each of the other respondents (exceptWestern Growers Protective Association, H. P. Garin Company,and E. H. Spiegl), and their respective officers, agents, successors,and assigns shall cease and desist from in any other manner inter-feringwith, restraining, or coercing their employees and theemployees of members of the Grower-Shipper Vegetable Associationof Central California in the exercise of the right to self-organization,to form labor organizations, to join or assist United Cannery, Agri-cultural,Packing and Allied Workers of America, Local 18, suc-cessor, so far as the Salinas area is concerned, to Fruit and VegetableWorkers' Union of California, No. 18211, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act.6.The respondents (except Western Growers Protective Associa-tion,H. P. Garin Company, S. A. Gerrard Company, Salinas ValleyVegetable Exchange, E. H. Spiegl, Peter A. Stolich, Inc., andWatsonville Exchange, Inc.), and their officers, agents, successors,and assigns shall take the following affirmative action, which theBoard finds will effectuate the policies of the Act : Cause an offer ofimmediate and full reinstatement to or employment in their formerpositions or the positions substantially equivalent thereto to be madetoJohn B. Alberty, Forrest Heard, Mrs. Marvel Alberty, BillRedner, E. G. Huddleston, Jack Hart, Oscar Rowe, Walter ,Rowe,George Foote, and A. C. King.7.The respondents subject to the order in paragraph 6 above andtheir officers, agents, successors, and assigns shall take the followingaffirmative action, which the Board finds will effectuate the policiesof the Act: Cause the employees named in paragraph 6 above to bemade whole for any loss of pay they have suffered by reason of thediscrimination in regard to their hire or tenure of employmentpracticed or caused by said respondents, by a payment to each ofthem, respectively, of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date ofsaid discrimination to the date of the offer of reinstatement oremployment made in accordance with paragraph 6 above, to becalculated in the manner set forth in the section entitled "Remedy" GROWER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 375above, less his net earnings during said period; deducting, however,from the amount otherwise due to each of the said employees, moniesreceived by said employee during said period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount, so deducted, to the appropriate fiscalagency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-reliefprojects.8.Each of the respondents named in paragraph 1 above and itsofficers, agents, successors, and assigns shall take the followingaffirmative action, which the Board finds will effectuate the policiesof the Act : Upon request, bargain collectively in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment with United Cannery, Agricultural, Packing and Allied Work-ers of America, Local 18, successor to Fruit and Vegetable Workers'Union of California, No. 18211, as the exclusive representative of theshed workers employed in the Salinas-Watsonville district by eachof said respondents.9.The respondent, Grower-Shipper Vegetable Association, andits officers, agents, successors, and assigns shall take the followingaffirmative action, which the Board finds will effectuate the .policiesof the Act : Upon request, when acting as agent for the purpose ofbargaining concerning wages, rates of pay, hours of employment, orother conditions of employment on behalf of any of the respondentsnamed in paragraph 1 above or on behalf of any member of saidAssociation 42 whose packing operations in the Salinas-Watsonvilledistrict are confined to the Salinas, as distinguished from the Watson-ville area, bargain collectively in respect to rates of pay, wages, hoursof employment, and other conditions of employment with UnitedCannery, Agricultural, Packing and AlliedWorkers of America,Local 18, successor to Fruit and Vegetable Workers' Union of Cali-fornia, No..18211, as the exclusive representative of the shed workersemployed in the Salinas-Watsonville district by each of saidrespondents or members.10.Each of the respondents (except Grower-Shipper VegetableAssociation of Central California,Western Growers Protective As-sociation, H. P. Garin Company, and E. H. Spiegl), its officers, agents,successors, and assigns shall take the following affirmative action,which the Board finds will effectuate the policies of the Act : Uponapplication, offer to the shed workers who were employed by it inthe Salinas-Watsonville district on September 3, 1936, and who havenot since been fully reinstated, full and immediate reinstatement inthe manner set forth in the section entitled "Remedy" above, placing42Including those named in footnote 41,supra. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section, andthereafter, in said manner, offer them employment as it becomesavailable.11.Each of the respondents subject to the order in paragraph 10above and its officers, agents, successors, and assigns shall take thefollowing affirmative action, which the Board finds will effectuate.the policies of the Act : Make whole all the shed workers who wereemployed by it in the Salinas-Watsonville district on September 3,1936, and who are ordered to be offered reinstatement for any lossof pay they will have suffered by reason of the respondent's refusalof reinstatement or placement upon the preferential list required byparagraph 10 above, following the issuance of this Order, by paymentto each of them of a sum of money equal to that which each wouldnormally. have, earned as wages during the period from five (5)days after the date of such application for reinstatement to the dateof the offer of reinstatement or placement upon the preferential list,less his. net earnings during such period; provided, however, thatthe respondent shall deduct from the amounts otherwise due saidshed workers, monies received by said shed workers during saidperiod for work performed upon Federal, State, county, municipal,or other work-relief projects and pay over the amounts so deductedto the appropriate fiscal agency of the Federal, State, county, munic-ipal, or other government or governments which supplied the fundsfor said work-relief projects.12.Each of the respondents (except Grower-Shipper VegetableAssociation of Central California,Western Growers Protective As-sociation,H. P. Garin Company, and E. H. Spiegl) and its officers,agents, successors, and assigns shall take the following affirmativeaction, which the Board finds will effectuate the policies of the Act :(a)Post notices immediately in conspicuous places in its packingsheds in the Salinas-Watsonville district stating that it will ceaseand desist as set forth in the applicable paragraphs of paragraphs1, 2, 3, 4, and 5 above and take the affirmative action as set forth inthe applicable paragraphs of paragraphs 6, 7, 8, 9, and 10 above;and (b) maintain such notices for a period of sixty (60) days fromthe date of posting.13. The respondent, Grower-Shipper Vegetable Association of Cen-tral California, and its officers, agents, successors, and assigns shalltake the following affirmative action, which the Board finds willeffectuate the policies of the Act : Publish' in a daily newspaper ofgeneral circulation in Salinas andWatsonville, California, at leastonce each fortnight for a period of eight (8) weeks a notice statingthat it will cease and desist as set forth in, paragraphs 2, 4, and 5 GRO'C'ER-SHIPPER VEGETABLE ASSOCIATION OF CENTRAL CALIF. 377above and take the affirmative actionas setforth in paragraphs 6, 7,and 9 above.14.Each of the respondents (except Western Growers ProtectiveAssociation,H. P. Garin Company,and E.H. Spiegl)shall notifythe Regional Director for the TwentiethRegion in writingwithin ten(10) days from the date of this Order whatsteps it has taken tocomply herewith.15.The complaint as against Western Growers Protective Asso-ciation,H.T. Garin Company,and E.H. Spiegl be,and it hereby is,dismissed;and the allegationsof the complaint that therespondentsother than W. R. Van Noy, Inc.,have engaged in unfair labor prac-ticeswithin the meaning of Section 8 (3) ofthe Act be,and theyhereby are,dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.